


 

Exhibit 10.1

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

among

 

ADVANCE AMERICA, CASH ADVANCE CENTERS, INC.,

as Borrower,

 

CERTAIN SUBSIDIARIES OF THE BORROWER,

as Guarantors,

 

THE LENDERS PARTY HERETO

 

AND

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swingline Lender and L/C Issuer

 

Dated as of March 24, 2008

 

 

 

 

Arranged By:

 

BANC OF AMERICA SECURITIES LLC,

 

as Sole Lead Arranger and Book Manager

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

 

1

 

1.1

Definitions.

 

1

 

1.2

Other Interpretive Provisions.

 

24

 

1.3

Accounting Terms.

 

24

 

1.4

Rounding.

 

25

 

1.5

Times of Day.

 

25

 

1.6

Letter of Credit Amounts.

 

25

ARTICLE II THE COMMITMENTS AND EXTENSION OF CREDITS

 

25

 

2.1

Revolving Loans.

 

25

 

2.2

Borrowings, Conversions and Continuations of Loans.

 

26

 

2.3

Letters of Credit.

 

27

 

2.4

Swingline Loans.

 

35

 

2.5

Prepayments.

 

38

 

2.6

Termination or Reduction of Aggregate Revolving Commitments.

 

39

 

2.7

Repayment of Loans.

 

39

 

2.8

Interest.

 

39

 

2.9

Fees.

 

40

 

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate.

 

40

 

2.11

Evidence of Debt.

 

41

 

2.12

Payments Generally; Administrative Agent’s Clawback.

 

41

 

2.13

Sharing of Payments by Lenders.

 

43

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

 

43

 

3.1

Taxes.

 

43

 

3.2

Illegality.

 

46

 

3.3

Inability to Determine Rates.

 

47

 

3.4

Increased Costs.

 

47

 

3.5

Compensation for Losses.

 

48

 

3.6

Mitigation Obligations; Replacement of Lenders.

 

49

 

3.7

Survival.

 

49

ARTICLE IV GUARANTY

 

49

 

4.1

The Guaranty.

 

49

 

4.2

Obligations Unconditional.

 

50

 

4.3

Reinstatement.

 

50

 

4.4

Certain Additional Waivers.

 

51

 

4.5

Remedies.

 

51

 

4.6

Rights of Contribution.

 

51

 

4.7

Guarantee of Payment; Continuing Guarantee.

 

51

ARTICLE V CONDITIONS PRECEDENT TO EXTENSION OF CREDITS

 

51

 

5.01

Conditions of Effectiveness.

 

51

 

5.2

Conditions to All Extensions of Credit.

 

53

ARTICLE VI REPRESENTATIONS AND WARRANTIES

 

53

 

6.1

Financial Condition.

 

53

 

6.2

No Changes.

 

54

 

6.3

Organization; Existence; Compliance with Law.

 

54

 

6.4

Power; Authorization; Enforceable Obligations.

 

54

 

--------------------------------------------------------------------------------


 

 

6.5

No Legal Bar.

 

54

 

6.6

No Material Litigation.

 

55

 

6.7

No Default.

 

55

 

6.8

Ownership of Property; Liens.

 

55

 

6.9

Intellectual Property.

 

55

 

6.10

No Burdensome Restrictions.

 

55

 

6.11

Taxes.

 

55

 

6.12

ERISA

 

56

 

6.13

Governmental Regulations, Etc.

 

56

 

6.14

Subsidiaries.

 

57

 

6.15

Purpose of Extensions of Credit.

 

57

 

6.16

Environmental Matters.

 

57

 

6.17

Obligations under Leases.

 

58

 

6.18

Disclosure.

 

58

 

6.19

Bank Accounts.

 

58

 

6.20

Solvency.

 

58

 

6.21

Collateral Matters.

 

58

ARTICLE VII AFFIRMATIVE COVENANTS

 

58

 

7.1

Financial Statements.

 

59

 

7.2

Certificates; Other Information.

 

60

 

7.3

Notices.

 

62

 

7.4

Payment of Taxes.

 

62

 

7.5

Conduct of Business and Maintenance of Existence.

 

62

 

7.6

Maintenance of Property; Insurance.

 

63

 

7.7

Inspection of Property; Books and Records; Discussions.

 

63

 

7.8

Environmental Laws.

 

63

 

7.9

Financial Covenants.

 

64

 

7.10

Additional Guaranties and Stock Pledges.

 

64

 

7.11

Ownership of Subsidiaries.

 

65

 

7.12

Use of Proceeds.

 

65

 

7.13

Acknowledgment of Grant of Security Interest in Deposit Accounts.

 

65

ARTICLE VIII NEGATIVE COVENANTS

 

65

 

8.1

Indebtedness.

 

65

 

8.2

Liens.

 

67

 

8.3

Consolidation, Merger, Divestiture, etc.

 

67

 

8.4

Acquisitions.

 

68

 

8.5

Investments.

 

68

 

8.6

Change in Fiscal Year; Change in Legal Name or State of Formation; Amendment to
Organization Documents.

 

68

 

8.7

Restricted Payments.

 

69

 

8.8

Sale Leasebacks.

 

69

 

8.9

No Further Negative Pledges.

 

70

 

8.10

Transactions with Affiliates.

 

70

 

8.11

Subordinated Debt.

 

70

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES

 

71

 

9.1

Events of Default.

 

71

 

--------------------------------------------------------------------------------


 

 

9.2

Remedies Upon Event of Default.

 

72

 

9.3

Application of Funds.

 

73

ARTICLE X ADMINISTRATIVE AGENT

 

74

 

10.1

Appointment and Authority.

 

74

 

10.2

Rights as a Lender.

 

74

 

10.3

Exculpatory Provisions.

 

75

 

10.4

Reliance by Administrative Agent.

 

75

 

10.5

Delegation of Duties.

 

76

 

10.6

Resignation of Administrative Agent.

 

76

 

10.7

Non-Reliance on Administrative Agent and Other Lenders.

 

77

 

10.8

No Other Duties; Etc.

 

77

 

10.9

Administrative Agent May File Proofs of Claim.

 

77

 

10.10

Collateral and Guaranty Matters.

 

78

ARTICLE XI MISCELLANEOUS

 

78

 

11.1

Notices; Effectiveness; Electronic Communications.

 

78

 

11.2

Set-off.

 

80

 

11.3

Successors and Assigns.

 

81

 

11.4

No Waiver; Cumulative Remedies; Enforcement.

 

84

 

11.5

Expenses; Indemnity; and Damage Waiver.

 

85

 

11.6

Amendments, Etc.

 

87

 

11.7

Counterparts; Integration; Effectiveness.

 

88

 

11.8

Survival of Representations and Warranties.

 

88

 

11.9

Governing Law; Submission to Jurisdiction; Venue; Etc.

 

89

 

11.10

Waiver of Right to Trial by Jury.

 

90

 

11.11

Severability.

 

90

 

11.12

Treatment of Certain Information; Confidentiality.

 

90

 

11.13

USA PATRIOT Act.

 

91

 

11.14

Notice by Borrower regarding Nonpublic Information.

 

91

 

11.15

Consent to Security Interest in Deposit Accounts.

 

91

 

11.16

Interest Rate Limitation.

 

91

 

11.17

Payments Set Aside.

 

92

 

11.18

Replacement of Lenders.

 

92

 

11.19

No Advisory or Fiduciary Responsibility.

 

93

 

11.20

Electronic Execution of Assignments and Certain Other Documents.

 

93

 

11.21

Amendment and Restatement.

 

94

 

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

2.1

Lenders and Commitments

 

2.2

Form of Loan Notice

 

2.3

Existing Letters of Credit

 

2.4

Form of Swing Line Loan Notice

 

2.11(a)

Form of Note

 

6.9

Intellectual Property

 

6.14

Subsidiaries

 

6.19

Bank Accounts

 

6.21(a)

Chief Executive Office, Taxpayer Identification Number, Etc.

 

6.21(b)

Changes in Legal Name, State of Formation or Structure

 

7.2

Form of Compliance Certificate

 

7.10

Form of Joinder Agreement

 

8.1

Indebtedness

 

11.1

Certain Notice Addresses

 

11.3-1

Form of Assignment and Assumption

 

11.3-2

Form of Administrative Questionnaire

 

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT dated as of March 24, 2008 among
ADVANCE AMERICA, CASH ADVANCE CENTERS, INC., a Delaware corporation (the
“Borrower”), the Guarantors (defined herein), the Lenders (defined herein) and
BANK OF AMERICA, N.A., as Administrative Agent, Swingline Lender and L/C Issuer.

 

WHEREAS, the Borrower has requested that the Lenders provide $270 million in
credit facilities for the purposes set forth herein, and the Lenders are willing
to do so on the terms and conditions set forth herein.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

 


ARTICLE I


 


DEFINITIONS AND ACCOUNTING TERMS


 


1.1           DEFINITIONS.


 

As used in this Credit Agreement, the following terms shall have the meanings
specified below:

 

“Acquisition” means any transaction in which any member of the Consolidated
Group directly or indirectly (i) acquires all or substantially all of (A) the
Property of another Person or (B) any division, business unit or product line of
another Person, in each case whether through a purchase of assets, merger or
otherwise, or (ii) acquires (in one transaction or as the most recent
transaction in a series of transactions) control of at least a majority of the
Voting Stock of another Person, other than the acquisition of Voting Stock of a
Wholly Owned Subsidiary solely in connection with the organization and
capitalization of that Subsidiary by a member of the Consolidated Group.

 

“Adjusted Transaction Receivables” means the sum of (a) all Transaction
Receivables minus (b) Excluded Transaction Receivables (other than any such
Excluded Transaction Receivables which have been charged-off by the applicable
member of the Consolidated Group).

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Credit Documents, or any successor administrative agent.

 

“Administrative Agent’s Fee Letter” means that certain letter agreement dated as
of February 13, 2008 among the Administrative Agent, the Arranger and the
Borrower.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.1 or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Schedule 11.3-2 or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such Person.  For purposes of this definition, “control” when used
with respect to any Person means the power to direct the management and policies
of such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or

 

--------------------------------------------------------------------------------


 

otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.

 

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders.  The initial amount of the Aggregate Revolving Commitments in effect on
the Closing Date is TWO HUNDRED SEVENTY MILLION DOLLARS ($270,000,000).

 

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Total Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.2(b):

 

Pricing
Level

 

Consolidated Total
Leverage Ratio

 


Eurodollar Loans

 


Base Rate Loans

 

Commitment
Fee

 

 

 

 

 

 

 

 

 

 

 

1

 

Less than or equal to 1.0:1.0

 

2.50%

 

1.50%

 

0.250%

 

2

 

Less than or equal to 2.0:1.0 but greater than 1.0:1.0

 

2.75%

 

1.75%

 

0.250%

 

3

 

Less than or equal to 3.0:1.0 but greater than 2.0:1.0

 

3.00%

 

2.00%

 

0.375%

 

4

 

Greater than 3.0:1.0

 

3.25%

 

2.25%

 

0.500%

 

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.2(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Level 4 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered.  The Applicable Rate in effect
from the Closing Date through the first Business Day immediately following the
date a Compliance Certificate is required to be delivered pursuant to
Section 7.2(b) for the fiscal quarter ending March 31, 2008 shall be determined
based upon Pricing Level 2.

 

“Approved Fund” means any Fund that (a) is administered or managed by (i) a
Lender, (ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an
entity that administers or manages a Lender and (b) regularly participates in
revolving credit facilities similar to those provided under the Credit
Agreement.

 

“Arranger” means Banc of America Securities LLC, in its capacity as sole lead
arranger and book manager.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.3(b)), and accepted by the Administrative Agent, in substantially
the form of Schedule 11.3 or any other form approved by the Administrative
Agent.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Bankruptcy Event” means, with respect to any Person, the occurrence of any of
the following with respect to such Person: (a) such Person institutes or
consents to the institution of any proceeding under any

 

 

2

--------------------------------------------------------------------------------


 

Debtor Relief Law, or makes an assignment for the benefit of creditors; (b) such
Person applies for or consents to the appointment of any receiver, trustee,
custodian, conservator, liquidator, rehabilitator or similar officer for it or
for all or any material part of its Property; or any receiver, trustee,
custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty calendar days; (c) any proceeding
under any Debtor Relief Law relating to any such Person or to all or any
material part of its Property is instituted without the consent of such Person
and continues undismissed or unstayed for sixty calendar days, or an order for
relief is entered in any such proceeding; (d) such Person becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due; or (e) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the Property of
any such Person and is not released, vacated or fully bonded within sixty days
after its issue or levy.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus ½ of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.”  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in the “prime rate” announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 7.2.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Loans, having the same Interest Period made by
each of the Lenders pursuant to Section 2.1.

 

“Branch Operating Income” means, for each branch operating location for members
of the Consolidated Group, on a branch-by-branch basis, for any period, the sum
of (a) net income (but excluding for purposes hereof, extraordinary gains and
losses and gains or losses from the sale or disposition of assets and, in each
case, related tax effects thereon and any bad debt expense accrued in excess of
the actual bad debt write-off net of recoveries) plus (b) in the case of the
remaining components, to the extent deducted in determining net income, the sum
of (i) interest expense, (ii) all provisions for federal, state and local income
taxes, (iii) amortization, (iv) corporate, general and administrative expenses,
and (v) fees charged by the Borrower or the Borrower’s Subsidiaries to each
branch, in each case determined in accordance with GAAP.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Loan, means any such day on which dealings
between banks are conducted in Dollar deposits in the London interbank
eurodollar market.

 

“Capital Lease” means, as applied to any Person, any lease of any Property by
that Person as lessee which, in accordance with GAAP, is or should be accounted
for as a capital lease on the balance sheet of that Person.

 

3

--------------------------------------------------------------------------------


 

“Capital Lease Obligation” means the capital lease obligations relating to a
Capital Lease determined in accordance with GAAP.

 

“Capital Stock” means, with respect to any Person, all of the shares of capital
stock of (or other ownership or profit interests in) such Person, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“Cash Collateralize” has the meaning specified in Section 2.3(g).

 

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than twelve months
from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, or (ii) any domestic commercial bank
of recognized standing (y) having capital and surplus in excess of $500,000,000
and (z) whose short-term commercial paper rating from S&P is at least A-1 or the
equivalent thereof or from Moody’s is at least P-1 or the equivalent thereof
(any such bank being an “Approved Bank”), in each case with maturities of not
more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements entered into by a
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States of America
in which such Person shall have a perfected first priority security interest
(subject to no other Liens) and having, on the date of purchase thereof, a fair
market value of at least 100% of the amount of the repurchase obligations,
(e) obligations of any State of the United States of America or any political
subdivision thereof, the interest with respect to which is exempt from federal
income taxation under Section 103 of the Internal Revenue Code, having a long
term rating of at least AA- or Aa-3 by S&P or Moody’s, respectively, and
maturing within three years from the date of acquisition thereof,
(f) Investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940,
as amended, which are administered by reputable financial institutions having
capital of at least $100,000,000 and the portfolios of which are limited to
Investments of the character described in the foregoing subdivisions (a) through
(e), and (g) other Investments deemed to be cash equivalents in accordance with
GAAP.

 

“Change of Control” means the occurrence of either of the following events:

 

(i)            any “person” or “group” within the meaning of Sections 13(d) and
14(d)(2) of the Exchange Act (other than the Permitted Shareholders and any
employee benefit plan of the Borrower or its Subsidiaries and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of Voting
Stock representing more than 35% of the Voting Stock of the Borrower on a fully
diluted basis; or

 

 

4

--------------------------------------------------------------------------------


 

(ii)           during any period of 24 consecutive months, a majority of the
members of the board of directors (or other equivalent governing body) of the
Borrower cease to be composed of individuals (A) who were members of that board 
(or other equivalent governing body) on the first day of such period, (B) whose
election or nomination to that board  (or other equivalent governing body) was
approved by individuals referred to in clause (A) above constituting at the time
of such election or nomination at least a majority of that board (or other
equivalent governing body) or (C) whose election or nomination to that board (or
other equivalent governing body) was approved by individuals referred to in
clauses (A) or (B) above constituting at the time of such election or nomination
at least a majority of that board or equivalent governing body (excluding, in
the case of both clause (A) and clause (B), any individual whose initial
nomination for, or assumption of office as, a member of that board (or other
equivalent governing body) occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors (or other
equivalent governing body)).

 

“Change in Law” means the occurrence, after the date of this Credit Agreement,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

“Closing Date” means the date hereof.

 

“Collateral” means a collective reference to all Property with respect to which
Liens in favor of the Administrative Agent, for the benefit of itself and the
Lenders, are purported to be granted pursuant to and in accordance with the
terms of the Collateral Documents.

 

“Collateral Documents” means a collective reference to the Security Agreement,
the Pledge Agreement, such security documents executed and delivered by the
Credit Parties pursuant to Section 7.10 and such other documents executed and
delivered in connection with the attachment and perfection of the Administrative
Agent’s security interests and liens arising thereunder.

 

“Commitments” means the Revolving Commitments.

 

“Commitment Period” means the period from and including the Closing Date to the
earliest of (a) the Maturity Date, (b) the date of termination of the Aggregate
Revolving Commitments pursuant to Section 2.6, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Extension of Credits pursuant to Section 9.2.

 

“Compliance Certificate” has the meaning set forth in Section 7.2(b).

 

“Consolidated Adjusted EBITDA” means, for the members of Consolidated Group on a
consolidated basis for any period, the sum of (i) Consolidated EBITDA for such
period minus (ii) Consolidated Capital Expenditures for such period minus
(iii) federal, state and local income taxes paid during such period.

 

“Consolidated Capital Expenditures” means, for the members of Consolidated Group
on a consolidated basis for any period, without duplication, all expenditures
(whether paid in cash or other consideration) of the members of the Consolidated
Group during such period that, in accordance with GAAP, are or should be
included in additions to property, plant and equipment or similar items
reflected in the consolidated financial statements for such period; provided,
that Consolidated Capital Expenditures

 

5

--------------------------------------------------------------------------------


 

shall not include, for purposes hereof, (a) expenditures of proceeds of
Divestitures within six (6) months of receipt of such proceeds, (b) expenditures
of proceeds of insurance settlements, condemnation awards and other settlements
in respect of lost, destroyed, damaged or condemned assets, equipment or other
property to the extent such expenditures are made to replace or repair such
lost, destroyed, damaged or condemned assets, equipment or other property or
otherwise to acquire assets or properties useful in the business of the members
of the Consolidated Group within six (6) months of receipt of such proceeds,
(c) Capital Lease Obligations relating to the Borrower’s headquarters in
Spartanburg, South Carolina, (d) the purchase by the Borrower or any Subsidiary
of the Capital Stock of Church & Commerce, LLC, and (e) the purchase by the
Borrower or any Subsidiary of the Specified Aircraft or the Capital Stock of any
Person that owns the Specified Aircraft.

 

“Consolidated EBITDA” means, for the members of the Consolidated Group on a
consolidated basis for any period, the sum of (a) Consolidated Net Income for
such period plus (b) to the extent deducted in determining Consolidated Net
Income, the sum of (i) Consolidated Interest Expense for such period, (ii) all
provisions for federal, state and local income taxes for such period,
(iii) depreciation and amortization for such period and (iv) noncash stock-based
compensation expense for such period.

 

“Consolidated Fixed Charge Coverage Ratio” means, as of the end of each fiscal
quarter of the Borrower, the ratio of Consolidated Adjusted EBITDA for the
period of four consecutive fiscal quarters ending as of such day to Consolidated
Fixed Charges for the period of four consecutive fiscal quarters ending as of
such day.

 

“Consolidated Fixed Charges” means, for the members of the Consolidated Group on
a consolidated basis for any period, the sum of (a) Consolidated Interest
Expense for such period plus (b) scheduled current maturities of Consolidated
Funded Debt (including, for purposes hereof, mandatory commitment reductions,
sinking fund payments, payments in respect of the principal component under
Capital Leases and the like relating thereto) for such period plus
(c) Restricted Payments (other than a Permitted Stock Repurchase) for such
period.

 

“Consolidated Funded Debt” means, as of any day, Funded Debt of the members of
the Consolidated Group on a consolidated basis.

 

“Consolidated Group” means the Borrower and its Subsidiaries.

 

“Consolidated Interest Expense” means, for the members of the Consolidated Group
on a consolidated basis for any period, gross interest expense (including
amortization of debt discount and premium, the interest component under Capital
Leases and the implied interest component under Securitization Transactions),
without deduction or off-set for interest income.

 

“Consolidated Net Income” means, for the members of the Consolidated Group on a
consolidated basis for any period, net income, but excluding (a) any
extraordinary gains or losses and related tax effects thereon and (b) all
charges and losses incurred during the third and fourth quarters of fiscal year
2007 related to the closure of centers in Pennsylvania, Oregon and certain other
markets, such amount not to exceed $22 million in aggregate.

 

“Consolidated Net Worth” means, for the members of the Consolidated Group on a
consolidated basis as of any day, shareholders’ equity or net worth on a
consolidated basis.

 

“Consolidated Senior Secured Funded Debt” means Consolidated Funded Debt that is
(a) not Subordinated Debt or (b) secured by a Lien on any Property of any member
of the Consolidated Group.

 

 

6

--------------------------------------------------------------------------------


 

“Consolidated Senior Secured Leverage Ratio” means, as of the last day of each
fiscal quarter of the Borrower, the ratio of (a) Consolidated Senior Secured
Funded Debt on such day to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters ending as of such day.

 

“Consolidated Total Leverage Ratio” means, as of the last day of each fiscal
quarter of the Borrower, the ratio of Consolidated Funded Debt on such day to
Consolidated EBITDA for the period of four consecutive fiscal quarters ending as
of such day.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any material agreement, instrument or undertaking to
which such Person is a party or by which it or any of its Property is bound.

 

“Credit Agreement” means this Credit Agreement.

 

“Credit Documents” means a collective reference to this Credit Agreement, the
Revolving Notes, the L/C Documents, the Collateral Documents, each Joinder
Agreement, the Administrative Agent’s Fee Letter, and all other related
agreements and documents issued or delivered hereunder or thereunder or pursuant
hereto or thereto.

 

“Credit Party” means any of the Borrower and the Guarantors.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws and (b) when used with respect to
Letter of Credit Fees, a rate equal to the Applicable Rate plus 2% per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans, participations in L/C Obligations or participations in Swingline
Loans required to be funded by it hereunder within one Business Day of the date
required to be funded by it hereunder unless such failure has been cured,
(b) has otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within one Business
Day of the date when due, unless the subject of a good faith dispute or unless
such failure has been cured, or (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding.

 

“Divestiture” means any transaction by which any member of the Consolidated
Group sells, leases, transfers or otherwise disposes of (i) any Property with
which an ongoing business is conducted, (ii) all or substantially all or any
substantial portion of its Property or (iii) the Capital Stock of a Subsidiary,
in each case other than (A) the sale of inventory in the ordinary course of
business, (B) the sale, lease, transfer or other disposition of plant, property
and equipment which is no longer used or useful in the business of such member
of the Consolidated Group, (C) sales, leases, transfers or other

 

7

--------------------------------------------------------------------------------


 

dispositions of Property (including Capital Stock of a Subsidiary) by one member
of the Consolidated Group to another member of the Consolidated Group provided
that if the transferor is a Credit Party then the transferee shall be a Credit
Party, (D) the disposition of accounts receivable in connection with the
collection or compromise thereof, (E) licenses, sublicenses, leases or subleases
granted to others not interfering in any material respect with the business of
the Borrower and its Subsidiaries, (F) the sale or disposition of Cash
Equivalents for fair market value and (G) any Involuntary Divestiture.

 

“Dollars” and “$” mean lawful currency of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is incorporated or organized
under the Laws of any State of the United States of America or the District of
Columbia.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.3(b) (subject to such consents, if any, as may be
required under Section 11.3(b)(iii)).

 

“Environmental Laws” means any and all lawful and applicable federal, state,
local and foreign statutes, laws, regulations, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, licenses, agreements
or other governmental restrictions relating to the environment or to emissions,
discharges, releases or threatened releases of pollutants, contaminants,
chemicals, or industrial, toxic or hazardous substances or wastes into the
environment including, without limitation, ambient air, surface water, ground
water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Materials of Environmental Concern, (c) exposure to any
Materials of Environmental Concern, (d) the release or threatened release of any
Materials of Environmental Concern into the environment or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

 

“Equity Transaction” means, with respect to any member of the Consolidated
Group, any issuance, sale, transfer or other disposition of its Capital Stock,
other than  (a) an issuance to a Credit Party by a Subsidiary of such Credit
Party, (b) an issuance made to qualify directors where required by applicable
law, (c) an issuance in connection with a conversion of debt securities to
equity, (d) an issuance in connection with the exercise by any former, present
or future employee, officer or director under a Stock Option Plan, provided such
Stock Option Plan does not exceed ten percent (10%) of the total equity in the
Borrower, on a fully-diluted, as if converted, basis, and (e) an issuance of the
Capital Stock of the Borrower in connection with an Acquisition permitted under
Section 8.4.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any member of the Consolidated Group within the
meaning of Section 414(b) or (c) of the Internal Revenue Code (and Sections
414(m) and (o) of the Internal Revenue Code for purposes of provisions relating
to Section 412 of the Internal Revenue Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a

 

8

--------------------------------------------------------------------------------


 

plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

 

“Eurodollar Base Rate” means, for any Interest Period with respect to any
Eurodollar Loan, the rate per annum equal to the British Bankers Association
LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other commercially
available source providing quotations of BBA LIBOR as designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period.  If such rate is not available at such
time for any reason, then the “Eurodollar Base Rate” for such Interest Period
shall be the rate per annum determined by the Administrative Agent to be the
rate at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

 

“Eurodollar Rate” means, for any Interest Period with respect to any Eurodollar
Loan, a rate per annum determined by the Administrative Agent to be equal to the
quotient obtained by dividing (a) the Eurodollar Base Rate for such Eurodollar
Loan for such Interest Period by (b) one minus the Eurodollar Reserve Percentage
for such Eurodollar Loan for such Interest Period.

 

“Eurodollar Loan” means any Loan bearing interest at a rate determined by
reference to the Eurodollar Rate.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) with respect to
Eurocurrency funding (currently referred to as “Eurocurrency liabilities”).  The
Eurodollar Rate for each outstanding Eurodollar Loan shall be adjusted
automatically as of the effective date of any change in the Eurodollar Reserve
Percentage.

 

“Event of Default” means such term as defined in Section 9.1.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Excluded Transaction Receivables” means Transaction Receivables (i) as to which
the related checks are returned for insufficient funds, improper endorsement,
fraud, closed accounts or stop pays and (ii) which are more than sixty (60) days
past due and for which a repayment schedule has not been established and
maintained by the applicable customer and the applicable member of the
Consolidated Group.

 

 

9

--------------------------------------------------------------------------------


 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction, (c) any
backup withholding tax that is required by the Internal Revenue Code to be
withheld from amounts payable to a Lender that has failed to comply with clause
(A) of Section 3.1(e)(ii), and (d) in the case of a Foreign Lender (other than
an assignee pursuant to a request by the Borrower under Section 11.18), any
United States withholding tax that (i) is required to be imposed on amounts
payable to such Foreign Lender pursuant to the Laws in force at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office) or
(ii) is attributable to such Foreign Lender’s failure or inability (other than
as a result of a Change in Law) to comply with clause (B) of Section 3.1(e)(ii),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 3.1(a)(i) or (ii).

 

“Existing Letters of Credit” means  those Letters of Credit outstanding on the
Closing Date and identified on Schedule 2.3.

 

“Extension of Credit” means each of the following: (a) a Borrowing and (b) an
L/C Extension of Credit.

 

“Family Members” means, with respect to any individual, any grandparent, parent,
lineal descendant (including adoptive relationships), sibling or spouse of such
individual, any grandparent, parent, lineal descendant (including adoptive
relationships), sibling or spouse of any of the foregoing and any entity all of
the economic interests in which is beneficially owned by any of the foregoing,
and any trust created for the benefit of any of the foregoing.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer).  For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means a Subsidiary that is not a Domestic Subsidiary.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funded Debt” means, with respect to any Person, without duplication, all of the
following whether

 

10

--------------------------------------------------------------------------------


 

or not included as indebtedness or liabilities in accordance with GAAP: (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (iii) all purchase money
indebtedness of such Person, including without limitation the principal portion
of all obligations of such Person under Capital Leases, (iv) all obligations of
such Person under conditional sale or other title retention agreements relating
to Property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (v) all obligations of such Person issued or assumed as the
deferred purchase price of Property or services purchased by such Person (other
than trade debt incurred in the ordinary course of business and due within six
months of the incurrence thereof) which would appear as liabilities on a balance
sheet of such Person, (vi) all Support Obligations of such Person with respect
to Funded Debt of another Person, (vii) the then maximum available amount of all
standby letters of credit issued for the account of such Person (other than
Letters of Credit issued in support of obligations of such Person under Treasury
Management Agreements up to a maximum available amount of $2,500,000),
(viii) the maximum available amount of all bankers’ acceptance, bank guaranties
and similar instruments created for the account of such Person, (ix) all Funded
Debt of another Person secured by a Lien on any Property of such Person, whether
or not such Funded Debt has been assumed, provided that for purposes of this
clause (ix) the amount of such Funded Debt shall be limited to the greater of
(A) the amount of such Funded Debt as to which there is recourse to such Person
and (B) the fair market value of the Property which is subject to the Lien,
(x) the Borrower’s good faith estimate of the amount of all deferred purchase
price obligations (including, without limitation, earnout payment obligations)
of such Person relating to Acquisitions permitted by Section 8.4 (which estimate
shall not be, with respect to any deferred purchase price obligation, less than
the amount of such obligation that would appear as liability on a balance sheet
of such Person); (xi) the outstanding principal amount attributed to such Person
or such Person’s Property under any Securitization Transaction and (xii) the
principal balance outstanding under any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing product to
which such Person is a party, where such transaction is considered borrowed
money indebtedness for tax purposes but is classified as an operating lease or
does not otherwise appear on a balance sheet under GAAP.  The Funded Debt of any
Person shall include the Funded Debt of any partnership or joint venture in
which such Person is a general partner or joint venturer, but only to the extent
to which there is recourse to such Person for the payment of such Funded Debt. 
The Funded Debt of any Person shall not include (i) all obligations of such
Person in respect of Swap Contracts and (ii) all obligations of such Person
under Treasury Management Agreements.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time but subject to the terms of Section 1.3

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantors” means the Persons identified as “Guarantor” on the signature
pages hereto and each other Person which hereafter becomes a Guarantor by
execution of a Joinder Agreement (or guaranty agreement acceptable to the
Administrative Agent), together with their successors and permitted assigns.

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV.

 

 

11

--------------------------------------------------------------------------------

 

 

“Honor Date” has the meaning set forth in Section 2.3(c).

 

“Indebtedness” means, with respect to any Person, all of the following whether
or not included as indebtedness or liabilities in accordance with GAAP: (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (iii) all purchase money
indebtedness, (iv) all obligations of such Person under conditional sale or
other title retention agreements relating to Property purchased by such Person
(other than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business), (v) all obligations
of such Person issued or assumed as the deferred purchase price of Property or
services purchased by such Person (other than trade debt incurred in the
ordinary course of business and due within six months of the incurrence thereof)
which would appear as liabilities on a balance sheet of such Person, (vi) all
obligations of such Person under take-or-pay or similar arrangements or under
commodities agreements, (vii) the Borrower’s good faith estimate of the amount
of all deferred purchase price obligations (including, without limitation,
earnout payment obligations) of such Person relating to Acquisitions permitted
by Section 8.4 (which estimate shall not be, with respect to any deferred
purchase price obligation, less than the amount of such obligation that would
appear as liability on a balance sheet of such Person); (viii) all Indebtedness
of others secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on, or
payable out of the proceeds of production from, Property owned or acquired by
such Person, whether or not the obligations secured thereby have been assumed,
provided that for purposes hereof the amount of such Indebtedness shall be
limited to the greater of (A) the amount of such Indebtedness as to which there
is recourse to such Person and (B) the fair market value of the Property which
is subject to the Lien, (ix) all Support Obligations of such Person with respect
to Indebtedness of another Person, (x) all obligations of such Person in respect
of Swap Contracts, (xi) all obligations of such Person under Treasury Management
Agreements, (xii) the maximum amount of all standby letters of credit issued,
bankers’ acceptances, bank guaranties and similar instruments created for the
account of such Person and, without duplication, all drafts drawn thereunder (to
the extent unreimbursed), (xiii) all preferred stock issued by such Person and
required by the terms thereof to be redeemed, or for which mandatory sinking
fund payments are due, by a fixed date occurring prior to the Maturity Date,
(xiv) the outstanding principal amount attributed to such Person or such
Person’s Property under any Securitization Transaction and (xv) the principal
balance outstanding under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product to which
such Person is a party, where such transaction is considered borrowed money
indebtedness for tax purposes but is classified as an operating lease or does
not otherwise appear on a balance sheet under GAAP.  The Indebtedness of any
Person shall include the Indebtedness of any partnership or joint venture in
which such Person is a general partner or a joint venturer, but only to the
extent to which there is recourse to such Person for payment of such
Indebtedness.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning set forth in Section 11.5(b).

 

“Information” has the meaning specified in Section 11.12.

 

“Interest Payment Date” means:

 

(a)           as to any Base Rate Loan (other than any Swingline Loan), the last
day of each March, June, September and December and the Termination Date;

 

(b)           as to any Swingline Loan, (i) the 13th day of each month and the
Termination Date or (ii) in the event that such Swingline Loan is advanced under
an auto borrow, zero balance or other similar arrangement between the Borrower
and the Swingline Lender and such arrangement

 

12

--------------------------------------------------------------------------------


 

provides for different interest payment dates, then such payment dates provided
by such arrangement; and

 

(c)           as to any Eurodollar Loan, the last day of each Interest Period
for such Loan and the Maturity Date, and in addition where the applicable
Interest Period is more than three months, then also on the date three months
from the beginning of the Interest Period, and each three months thereafter.

 

“Interest Period” means the period commencing on the date such Eurodollar Loan
is disbursed or converted to or continued as a Eurodollar Loan and ending on the
date one, two, three or six months thereafter, as selected by the Borrower in
its Loan Notice; provided that:

 

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii)          no Interest Period shall extend beyond the Maturity Date.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986.

 

“Investment”, in any Person, means any loan or advance to such Person, any
purchase or other acquisition of any Capital Stock of such Person, any capital
contribution to such Person or any other investment in such Person, including,
without limitation, any Support Obligation incurred for the benefit of such
Person.

 

“Involuntary Divestiture” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any Property of any member of
the Consolidated Group.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Joinder Agreement” means a Joinder Agreement substantially in the form of
Schedule 7.10(a) hereto executed and delivered by a Domestic Subsidiary of the
Borrower in accordance with the provisions of Section 7.10(a).

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

 

13

--------------------------------------------------------------------------------


 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Revolving Commitment
Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.

 

“L/C Extension of Credit” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including, without duplication, all L/C
Borrowings.  For purposes of computing the amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.6.  For all purposes of this Credit Agreement, if on
any date of determination a Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Rule 3.14 of
the ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount
so remaining available to be drawn.

 

“Lenders” means the Persons identified as “Lenders” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Credit Agreement and their successors and assigns and, as the context requires,
includes the Swingline Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Fee” shall have the meaning given such term in Section 2.3(i).

 

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $25 million.  The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, and
any lease in the nature thereof).

 

 

14

--------------------------------------------------------------------------------


 

“Loans” means the Revolving Loans and the Swingline Loans.

 

“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans, (b) a
conversion of Loans from one Type to the other, or (c) a continuation of
Eurodollar Loans, in each case pursuant to Section 2.2(a), which, if in writing,
shall be substantially in the form of Schedule 2.2.

 

“Material Adverse Effect” means a material adverse effect on (i) the condition
(financial or otherwise), operations, business, assets, liabilities or prospects
of the Consolidated Group taken as a whole, (ii) the ability of the Credit
Parties taken as a whole to perform any material obligation under the Credit
Documents to which it is a party or (iii) the rights and remedies of the Lenders
under the Credit Documents.

 

“Material Foreign Subsidiary” means any Foreign Subsidiary that has
(a) operating income that exceeds five percent (5%) of total operating income of
the Consolidated Group on a consolidated basis for the immediately preceding
fiscal quarter or (b) assets with a book value that exceeds five percent (5%) of
the book value of the total assets of the Consolidated Group on a consolidated
basis at any time.

 

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Laws, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

 

“Maturity Date” means March 24, 2013.

 

“MoneyGram” means MoneyGram Payment Systems, Inc. and its successors and
assigns.

 

“MoneyGram Funds” means all proceeds of all MoneyGram Transactions, including,
but not limited to, consumer fees, face amounts of money orders, money transfer
checks, principal amounts of bill payments, money transfers and reloads to
existing MoneyGram pre-paid cards, in each case collected by the Borrower or any
Subsidiary as agent for MoneyGram.

 

“MoneyGram Transactions” means the sale by the Borrower or any Subsidiary, as
agent for MoneyGram, of Services.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Credit Party arising under any Credit Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Credit Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. The foregoing shall also include
(a) all obligations under any Swap Contract between the Borrower or any
Subsidiary and any Lender or Affiliate of a Lender that is permitted to be
incurred pursuant to Section 8.1 and (b) all obligations under any Treasury
Management Agreement between the Borrower or any Subsidiary and any Lender or
Affiliate of a Lender.

 

 

15

--------------------------------------------------------------------------------


 

“Operating Lease” means, as applied to any Person, any lease (including, without
limitation, leases which may be terminated by the lessee at any time) of any
Property which is not a Capital Lease other than any such lease in which that
Person is the lessor.

 

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Credit Agreement
or any other Credit Document.

 

“Participant” has the meaning set forth in Section 11.3(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Permitted Investments” means Investments which are (a) cash and Cash
Equivalents; (b) accounts receivable created, acquired or made in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms including, without limitation, accounts receivable acquired by
Persons to whom a member of the Consolidated Group provides marketing and/or
administrative services; (c) Transaction Receivables; (d) Investments received
in settlement of accounts receivable (created in the ordinary course of
business) from obligors; (e) Support Obligations permitted by Section 8.1;
(f) Acquisitions permitted by Section 8.4; (g) advances or loans to employees,
directors or officers not to exceed $500,000 in the aggregate at any time
outstanding; (h) Investments by the Borrower or any Domestic Subsidiary (other
than any Special Purpose Subsidiary), provided that in the case of a loan or
advance from a Foreign Subsidiary such loan or advance shall be subordinated  to
the Obligations in a manner and to an extent reasonably acceptable to the
Administrative Agent; (i) Investments in the Borrower in Special Purpose
Subsidiaries, provided that the aggregate principal amount of all such
Investments made after the Closing Date shall not exceed $100,000 in any fiscal
year of the Borrower; (j) Investments by any Foreign Subsidiary in any other
Foreign Subsidiary; (k) Investments by the Borrower or any Domestic Subsidiary
in Specified Foreign Subsidiaries provided that the aggregate principal amount
of all such Investments made after the Closing Date shall not exceed $50 million
at any time outstanding; and (l) other loans, advances and investments of a
nature not contemplated in the foregoing subsections in an amount not to exceed
$1,000,000 in the aggregate at any time outstanding.

 

 

16

--------------------------------------------------------------------------------


 

“Permitted Liens” means:

 

                (a)           Liens arising under the Credit Documents;

 

                (b)           Liens (other than Liens created or imposed under
ERISA) for taxes, assessments or governmental charges or levies not yet due or
Liens for taxes being contested in good faith by appropriate proceedings for
which adequate reserves determined in accordance with GAAP have been established
(and as to which the Property subject to any such Lien is not yet subject to
foreclosure, sale or loss on account thereof);

 

                (c)           statutory Liens of landlords and Liens of
carriers, warehousemen, mechanics, materialmen and suppliers and other Liens
imposed by law or pursuant to customary reservations or retentions of title
arising in the ordinary course of business, provided that such Liens secure only
amounts not yet due and payable or, if due and payable, are unfiled and no other
action has been taken to enforce the same or are being contested in good faith
by appropriate proceedings for which adequate reserves determined in accordance
with GAAP have been established (and as to which the Property subject to any
such Lien is not yet subject to foreclosure, sale or loss on account thereof);

 

                (d)           consensual Liens of landlords in furniture,
fixtures, equipment and leasehold improvements of a member of the Consolidated
Group to secure leasehold obligations of such member of the Consolidated Group;

 

                (e)           Liens (other than Liens created or imposed under
ERISA) incurred or deposits made by the members of the Consolidated Group in the
ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security, or to secure the
performance of tenders, statutory obligations, bids, leases, government
contracts, performance and return-of-money bonds and other similar obligations
(exclusive of obligations for the payment of borrowed money);

 

                (f)            Liens in connection with attachments or judgments
(including judgment or appeal bonds), provided that, to the extent that such
attachments and judgments exceed $250,000 in the aggregate, such judgments
secured shall, within 30 days after the entry thereof, have been discharged or
execution thereof stayed pending appeal, or shall have been discharged within 30
days after the expiration of any such stay;

 

                (g)           easements, rights-of-way, restrictions (including
zoning restrictions), minor defects or irregularities in title and other similar
charges or encumbrances not, in any material respect, impairing the use of the
encumbered Property for its intended purposes;

 

                (h)           Liens securing mortgage Indebtedness permitted
under Section 8.1(i), provided that such Liens attach only to the Specified Real
Property;

 

                (i)            Liens securing purchase money and sale/leaseback
Indebtedness (including Capital Leases and purchase money and sale/leaseback
Indebtedness assumed in an Acquisition permitted by Section 8.4) permitted under
Section 8.1; provided that such Liens attach only to the Property financed or
leased and such Liens attach thereto concurrently with or within 90 days after
the acquisition or construction thereof in connection with the purchase money
transactions and within 30 days after the closing of any sale/leaseback
transaction;

 

                (j)            leases or subleases granted to others not
interfering in any material respect with the business of any member of the
Consolidated Group;

 

 

17

--------------------------------------------------------------------------------


 

                (k)           any interest of title of a lessor under, and Liens
arising from UCC financing statements (or equivalent filings, registrations or
agreements in foreign jurisdictions) relating to, leases permitted by this
Credit Agreement;

 

                (l)            Liens in favor of customs and revenue authorities
arising as a matter of law to secure payment of customs duties in connection
with the importation of goods;

 

                (m)          Liens created or deemed to exist in connection with
a Securitization Transaction (including any related filings of any financing
statements), but only to the extent that any such Lien relates to the
Securitization Receivables actually sold, contributed, financed or otherwise
conveyed pursuant to such transaction;

 

                (n)           Liens deemed to exist in connection with
Investments in repurchase agreements permitted under Section 8.5;

 

                (o)           normal and customary rights of setoff upon
deposits of cash in favor of banks or other depository institutions;

 

                (p)           Liens in favor of National Integrity Life
Insurance Company with respect to all rights, title, and interests of the
Borrower in, under and to (1) that certain Lease Agreement by and between
Borrower and Church and Commerce, LLC, a South Carolina limited liability
company dated September 1, 2000, as amended by Lease Commencement Agreement
dated February 22, 2002, (2) that certain Dunbar Street Garage Parking Agreement
by and between the Borrower and City of Spartanburg dated March 27, 2002, and
(3) all other parking agreements and parking rights of the Borrower in the City
of Spartanburg Garage located at 150 Dunbar Street now or hereafter existing;

 

                (q)           Liens in favor of MoneyGram in the MoneyGram
Funds;

 

                (r)            Liens on Property of Specified Foreign
Subsidiaries securing Indebtedness permitted under Section 8.1(k); and

 

                (s)           deposits to secure the performance of obligations
under agreements providing for indemnification, adjustment of purchase price,
earnest money or similar obligations in connection with any Investment,
Acquisition or Divestiture.

 

“Permitted Shareholders” means George D. Johnson, Jr., William M. Webster IV,
Stewart H. Johnson, Dean L. Buntrock and entities controlled by any or all of
them or any of their Family Members.

 

“Permitted Stock Repurchase” means the repurchase on and after the Closing Date
of Capital Stock of the Borrower in an aggregate amount of up to $54,772,434.16.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Internal Revenue Code or Title IV of
ERISA, any ERISA Affiliate.

 

“Platform” has the meaning specified in Section 7.2.

 

18

--------------------------------------------------------------------------------


 

“Pledge Agreement” means the Amended and Restated Pledge Agreement dated as of
the Closing Date given by the Borrower to the Administrative Agent.

 

“Pro Forma Basis” means, for purposes of calculating the financial covenants in
Section 7.9, that any transaction shall be deemed to have occurred as of the
first day of the four fiscal quarter period ending as of the most recent fiscal
quarter end for which the Administrative Agent has received the Compliance
Certificate required by Section 7.2(b).  In connection with the foregoing,
(a) with respect to any Divestiture or Involuntary Divestiture, (i) income
statement and cash flow statement items (whether positive or negative)
attributable to the Property disposed of shall be excluded to the extent
relating to the applicable period and (ii) Indebtedness which is retired shall
be excluded and deemed to have been retired as of the first day of the
applicable period and (b) with respect to any Acquisition, (i) income statement
items attributable to the Person or Property acquired shall be included to the
extent relating to any period applicable in such calculations to the extent
(A) such items are not otherwise included in such income statement items for the
Borrower and its Subsidiaries and (B) such items are supported by financial
statements or other information reasonably satisfactory to the Administrative
Agent and (ii) any Indebtedness incurred or assumed by the Borrower or any
Subsidiary (including the Person or Property acquired) in connection with such
transaction and any Indebtedness of the Person or Property acquired which is not
retired in connection with such transaction shall be deemed to have been
incurred as of the first day of the applicable period.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“Public Lender” has the meaning specified in Section 7.2.

 

“Quoted Rate” means, with respect to any Quoted Rate Swingline Loan, the fixed
or floating percentage rate per annum, if any, offered by the Swingline Lender
and accepted by the Borrower.

 

“Quoted Rate Swingline Loan” means a Swingline Loan bearing interest at the
Quoted Rate.

 

“Register” shall have the meaning given such term in Section 11.3(c).

 

“Regulation D, T or U” means Regulation D, T or U, respectively, of the Board of
Governors of the Federal Reserve System as from time to time in effect and any
successor to all or a portion thereof.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping or disposing into the
environment (including the abandonment or discarding of barrels, containers and
other closed receptacles containing any Materials of Environmental Concern).

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty-day notice period has been
waived.

 

“Request for Extension of Credit” means (a) with respect to a Borrowing,
conversion or continuation of Loans, a Loan Notice, (b) with respect to an L/C
Extension of Credit, a Letter of Credit Application, and (c) with respect to a
Swingline Loan, a Swingline Loan Notice.

 

“Required Lenders” means, at any time, Lenders holding in the aggregate more
than fifty percent

 

19

--------------------------------------------------------------------------------


 

(50%) of (a) the unfunded Commitments and the outstanding Loans, L/C Obligations
and participations therein or (b) if the Commitments have been terminated, the
outstanding Loans, L/C Obligations and participations therein.  The unfunded
Commitments of, and the outstanding Loans held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

 

“Requirement of Law” means any Law or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or to which any of its material Property is subject.

 

“Responsible Officer” means any of the Chief Executive Officer, the Chief
Financial Officer, the Controller, the Chief Operating Officer, the Chief
Accounting Officer or the Treasurer of the Borrower and any other officer of the
Borrower so designated by any of the foregoing officers in a notice to the
Administrative Agent.  Any document delivered hereunder that is signed by a
Responsible Officer shall be conclusively presumed to have been authorized by
all necessary corporate action on the part of the Borrower and such Responsible
Officer shall be conclusively presumed to have acted on behalf of the Borrower.

 

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any shares of any class of Capital Stock now or
hereafter outstanding, except (A) a dividend payable solely in shares of that
class to the holders of that class, and (B) dividends and other distributions
payable to members of the Consolidated Group, (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any class of Capital Stock now or hereafter
outstanding, and (iii) any payment made to retire, or to obtain the surrender
of, any outstanding warrants, options or other rights to acquire shares of any
class of stock now or hereafter outstanding.

 

“Revolving Commitment” means, with respect to each Lender, its obligation to
(a) make Revolving Loans to the Borrower pursuant to Section 2.1, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swingline
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.1 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto or in any documentation executed by such Lender pursuant to
Section 2.1(b), as applicable as such amount may be adjusted from time to time
in accordance with this Credit Agreement.

 

“Revolving Commitment Percentage” means with respect to any Lender at any time,
the percentage (carried out to the ninth decimal place) of the Aggregate
Revolving Commitments represented by such Lender’s Revolving Commitment at such
time; provided that if the commitment of each Lender to make Revolving Loans and
the obligation of the L/C Issuer to make L/C Extension of Credits have been
terminated pursuant to Section 9.2 or if the Aggregate Revolving Commitments
have expired, then the Revolving Commitment Percentage of each Lender shall be
determined based on the Revolving Commitment Percentage of such Lender most
recently in effect, giving effect to any subsequent assignments.  The initial
Revolving Commitment Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.1 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

 

“Revolving Loan” shall have the meaning assigned to such term in Section 2.1(a).

 

“Revolving Note” has the meaning specified in Section 2.11(a).

 

“Revolving Obligations” means the aggregate outstanding principal amount of all
Revolving Loans, Swingline Loans and L/C Obligations.

 

 

20

--------------------------------------------------------------------------------


 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securitization Receivables” means any accounts receivable, notes receivable,
rights to future lease payments or residuals or other similar rights to payment
of such member of the Consolidated Group, any assets related thereto or
otherwise customarily sold or pledged in securitization transactions and all
proceeds of the foregoing.

 

“Securitization Transaction” means any financing transaction (or series of
financing transactions) entered into by a member of the Consolidated Group
pursuant to which such member of the Consolidated Group may sell, convey or
otherwise transfer, or grant a security interest in, any Securitization
Receivables to a Subsidiary, Affiliate or any other Person.

 

“Security Agreement” means the Amended and Restated Security Agreement dated as
of the Closing Date given by the Credit Parties to the Administrative Agent.

 

“Services” means and shall be limited to providing MoneyGram money orders,
MoneyGram cash transfers (send and receive), reloads to existing MoneyGram
pre-paid cards and MoneyGram’s express payment and utility bill payment
services.

 

“Solvent” means, with respect to any Person as of a particular date, that on
such date (a) such Person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business, (b) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person’s ability to pay as
such debts and liabilities mature in their ordinary course, (c) such Person is
not engaged in a business or a transaction, and is not about to engage in a
business or a transaction, for which such Person’s Property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which such Person is engaged or is to engage,
(d) the fair value of the Property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person and (e) the present fair salable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts as they become absolute and matured.  In computing
the amount of contingent liabilities at any time, it is intended that such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

“Special Purpose Subsidiary” means any Subsidiary which is acquired and/or
formed solely for the purpose of holding the Specified Real Property, provided
that if at any time any such Subsidiary engages in any business activity other
than holding the Specified Real Property and activities incidental thereto, or
owns any property other than the Specified Real Property and property related
thereto, such Subsidiary shall no longer be deemed a “Special Purpose
Subsidiary”.

 

“Specified Aircraft” means the 1994 Lear 31-A (Serial No. 099) Aircraft.

 

“Specified Foreign Subsidiaries” means Foreign Subsidiaries organized under the
Laws of the United Kingdom and Canada.

 

“Specified Real Property” means the real property located at 135 N. Church
Street, Spartanburg, South Carolina 29306.

 

 

21

--------------------------------------------------------------------------------

 

“Stock Option Plan” means any stock incentive plan, stock option plan or other
equity-based compensation plan or arrangement of the Borrower.

 

“Subordinated Debt” means Indebtedness of the Borrower or any Domestic
Subsidiary which by its terms is subordinated to the Obligations in a manner and
to an extent acceptable to the Administrative Agent.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

“Support Obligations” means, with respect to any Person, without duplication,
any obligations of such Person (other than endorsements in the ordinary course
of business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (i) to purchase any such Indebtedness or any Property
constituting security therefor, (ii) to advance or provide funds or other
support for the payment or purchase of any such Indebtedness or to maintain
working capital, solvency or other balance sheet condition of such other Person
(including without limitation keep well agreements, maintenance agreements,
comfort letters or similar agreements or arrangements) for the benefit of any
holder of Indebtedness of such other Person, (iii) to lease or purchase
Property, securities or services primarily for the purpose of assuring the
holder of such Indebtedness, or (iv) to otherwise assure or hold harmless the
holder of such Indebtedness against loss in respect thereof, but specifically
excluding (i) guaranties or other assurances with respect to performance
obligations under bids or contracts made or entered into in the ordinary course
of business and (ii) if the Borrower or any of its Subsidiaries provide services
to any customers of the members of the Consolidated Group by either (i) acting
as an agent or loan broker (or other similar capacity) of a hedge fund, bank or
other commercial institution in connection with cash advances to such customers
or (ii) acting as an agent or loan broker (or other similar capacity) of such
customer in connection with cash advances to such customer from a  hedge
fund, bank or other commercial institution, indebtedness of any Credit Party to
such hedge fund, bank or other commercial institution providing such cash
advances to such customers to the extent of such advances (plus any associated
fees, interest, and expenses), including, without limitation, indebtedness under
a guarantee, letter of credit or other Support Obligation providing such hedge
fund, bank or other commercial institution credit support for the repayment of
such advances.  The amount of any Support Obligation hereunder shall (subject to
any limitations set forth therein) be deemed to be an amount equal to the
outstanding principal amount (or maximum principal amount, if larger) of the
Indebtedness in respect of which such Support Obligation is made.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules and confirmations, a “Master

 

 

22

--------------------------------------------------------------------------------


 

Agreement”), including any such obligations or liabilities under any Master
Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swingline Lender” means Bank of America in its capacity as provider of
Swingline Loans, or any successor swing line lender hereunder.

 

“Swingline Loan” has the meaning specified in Section 2.4(a).

 

“Swingline Loan Notice” means a notice of a Borrowing of Swingline Loans
pursuant to Section 2.4(b), which, if in writing, shall be substantially in the
form of Schedule 2.4.

 

“Swingline Sublimit” means an amount equal to the lesser of (a) $20 million and
(b) the Aggregate Revolving Commitments.  The Swingline Sublimit is part of, and
not in addition to, the Aggregate Revolving Commitments.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Transaction Receivables” means all cash advances and other loans to customers
originated by, or guaranteed in full by, any member of the Consolidated Group in
the ordinary course of business and the fees related thereto.

 

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including, without limitation, deposit
accounts, overnight draft, credit or debit cards, funds transfer, automated
clearinghouse, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, account reconciliation and reporting and trade finance
services and other cash management services.

 

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Loan.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding that Pension Plan pursuant to Section 412 of the Internal Revenue Code
for the applicable plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.3(c)(i).

 

“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even though the right so to vote has been suspended
by

 

 

23

--------------------------------------------------------------------------------


 

the happening of such a contingency.

 

“Wholly Owned Subsidiary” of any Person means any Subsidiary 100% of whose
Voting Stock is at the time owned by such Person directly or indirectly through
other Wholly Owned Subsidiaries.

 


1.2                                 OTHER INTERPRETIVE PROVISIONS.


 

With reference to this Credit Agreement and each other Credit Document, unless
otherwise specified herein or in such other Credit Document:

 

(a)                                  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Credit Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Credit Document, shall be construed to
refer to such Credit Document in its entirety and not to any particular
provision thereof, (iv) all references in a Credit Document to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, the Credit Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Credit Documents are included for convenience of reference only and shall not
affect the interpretation of this Credit Agreement or any other Credit Document.

 


1.3                                 ACCOUNTING TERMS.


 

(a)                                  Generally.  Except as otherwise
specifically prescribed herein, all accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Credit Agreement shall be prepared in
conformity with, GAAP.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Credit Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall

 

 

24

--------------------------------------------------------------------------------


 

negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Credit Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

 

(c)                                  Calculations.  Notwithstanding the above,
the parties hereto acknowledge and agree that all calculations of the financial
covenants in Section 7.9 (including for purposes of determining the Applicable
Rate) shall be made on a Pro Forma Basis with respect to any Acquisition,
Divestiture or Involuntary Divestiture occurring during the applicable period.

 


1.4                                 ROUNDING.


 

Any financial ratios required to be maintained by the Borrower pursuant to this
Credit Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).

 


1.5                                 TIMES OF DAY.


 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 


1.6                                 LETTER OF CREDIT AMOUNTS.


 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that (a) with respect to any Letter of Credit
that, by its terms or the terms of any L/C Document related thereto, provides
for one or more automatic increases in the stated amount thereof, the amount of
such Letter of Credit shall be deemed to be the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time and (b) if the stated amount of
any Letter of Credit has been permanently reduced, then for purposes of this
Section 1.6 the stated amount of such Letter of Credit shall be reduced by the
amount of such permanent reduction.

 


ARTICLE II


 


THE COMMITMENTS AND EXTENSION OF CREDITS


 


2.1                                 REVOLVING LOANS.


 

(a)                                  Revolving Loans.  Subject to the terms and
conditions set forth herein, each Lender severally agrees to make loans (each
such loan, a “Revolving Loan”) to the Borrower in Dollars from time to time on
any Business Day during the Commitment Period in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Commitment;
provided, however, that after giving effect to any Borrowing of Revolving Loans,
(i) the aggregate principal amount of the Revolving Obligations shall not exceed
the Aggregate Revolving Commitments, and (ii) the aggregate outstanding
principal amount of the Revolving Loans of any Lender, plus such Lender’s
Revolving Commitment Percentage of the outstanding principal amount of all L/C
Obligations, plus such Lender’s Revolving Commitment Percentage of the
outstanding principal amount of all Swingline Loans shall not exceed

 

 

25

--------------------------------------------------------------------------------


 

such Lender’s Revolving Commitment.  Within the limits of each Lender’s
Revolving Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.1, prepay under Section 2.5, and
reborrow under this Section 2.1.  Revolving Loans may be Base Rate Loans or
Eurodollar Loans, as further provided herein.

 

(b)                                 Increases of the Aggregate Revolving
Commitments.  The Borrower shall have the right, upon at least five (5) Business
Days’ prior written notice to the Administrative Agent, to increase the
Aggregate Revolving Commitments by up to $95 million in the aggregate in one or
more increases at any time prior to the date that is six (6) months prior to the
Maturity Date, subject, however, in any such case, to satisfaction of the
following conditions precedent:

 

(A)                              no Default or Event of Default shall have
occurred and be continuing on the date on which such increase is to become
effective;

 

(B)                                such increase shall be in a minimum amount of
$5,000,000 and in integral multiples of $5,000,000 in excess thereof;

 

(C)                                such requested increase shall only be
effective upon receipt by the Administrative Agent of (x) additional Revolving
Commitments in a corresponding amount of such requested increase from either
existing Lenders and/or one or more banks and other financial institutions that
qualify as Eligible Assignees (it being understood and agreed that no existing
Lender shall be required to provide an additional Revolving Commitment) and
(y) documentation from each bank and financial institution providing an
additional Revolving Commitment evidencing its additional Revolving Commitment
and its obligations under this Credit Agreement in form and substance reasonably
acceptable to the Administrative Agent;

 

(D)                               the Administrative Agent shall have received
all documents (including resolutions of the board of directors of each Credit
Party) it may reasonably request relating to the corporate or other necessary
authority for such increase and the validity of such increase in the Aggregate
Revolving Commitments, and any other matters relevant thereto, all in form and
substance reasonably satisfactory to the Administrative Agent; and

 

(E)                                 if any Revolving Loans are outstanding at
the time of the increase in the Aggregate Revolving Commitments, the Borrower
shall, if applicable, prepay one or more existing Revolving Loans (such
prepayment to be subject to Section 3.5) in an amount necessary such that after
giving effect to the increase in the Aggregate Revolving Commitments, each
Lender will hold its pro rata share (based on its Revolving Commitment
Percentage of the increased Aggregate Revolving Commitments) of outstanding
Revolving Loans.

 


2.2                                 BORROWINGS, CONVERSIONS AND CONTINUATIONS OF
LOANS.


 

(a)                                  Each Borrowing, each conversion of Loans
from one Type to the other, and each continuation of Eurodollar Loans shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent, which
may be given by telephone.  Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of,
Eurodollar Loans or of any conversion of Eurodollar Loans to Base Rate Loans,
and (ii) on the requested date of any Borrowing of Base Rate Loans.  Each
telephonic notice by the Borrower pursuant to this Section 2.2(a) must be
confirmed promptly by delivery to the Administrative Agent of a written Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower.  Each Borrowing of, conversion to or continuation of Eurodollar Loans
shall be in a principal amount of $2,500,000 or a whole multiple of $500,000 in
excess thereof. 

 

 

26

--------------------------------------------------------------------------------


 

Except as provided in Sections 2.3(c) and 2.4(c), each Borrowing of or
conversion to Base Rate Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $100,000 in excess thereof.  Each Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Eurodollar Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto.  If
the Borrower fails to specify a Type of a Loan in a Loan Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Loans shall be made as, or converted to, Base Rate Loans.
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Loans.  If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Loans in any Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.  Notwithstanding anything to the contrary herein, a Swingline Loan may
not be converted to a Eurodollar Loan.

 

(b)                                 Following receipt of a Loan Notice, the
Administrative Agent shall promptly notify each Lender of the amount of its
Revolving Commitment Percentage of the applicable Loans, and if no timely notice
of a conversion or continuation is provided by the Borrower, the Administrative
Agent shall notify each Lender of the details of any automatic conversion to
Base Rate Loans as described in the preceding subsection.  In the case of a
Borrowing, each Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Loan Notice.  Upon satisfaction of the applicable conditions set
forth in Section 5.2 (and, if such Borrowing is the initial Extension of Credit,
Section 5.1), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower; provided, however, that if, on the
date of a Borrowing of Revolving Loans, there are L/C Borrowings outstanding,
then the proceeds of such Borrowing, first, shall be applied to the payment in
full of any such L/C Borrowings and second, shall be made available to the
Borrower as provided above.

 

(c)                                  The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Loans upon determination of such interest rate. 
At any time that Base Rate Loans are outstanding, the Administrative Agent shall
notify the Borrower and the Lenders of any change in Bank of America’s prime
rate used in determining the Base Rate promptly following the public
announcement of such change.

 

(d)                                 After giving effect to all Borrowings, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not be more than ten (10) Interest Periods in
effect.

 


2.3                                 LETTERS OF CREDIT.


 

(a)                                  The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) the L/C Issuer agrees, in reliance upon the agreements of the
Lenders set forth in this Section 2.3, (1) from time to time on any Business Day
during the Commitment Period, to issue Letters of Credit in Dollars for the
account of the Borrower or any Subsidiary, and to amend or extend Letters of
Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drawings under the Letters

 

 

27

--------------------------------------------------------------------------------


 

of Credit; and (B) the Lenders severally agree to participate in Letters of
Credit issued for the account of the Borrower or its Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Extension of
Credit with respect to any Letter of Credit, (x) the aggregate principal amount
of the Revolving Obligations shall not exceed the Aggregate Revolving
Commitments, (y) the aggregate outstanding principal amount of the Revolving
Loans of any Lender, plus such Lender’s Revolving Commitment Percentage of the
outstanding principal amount of all L/C Obligations, plus such Lender’s
Revolving Commitment Percentage of the outstanding principal amount of all
Swingline Loans shall not exceed such Lender’s Revolving Commitment and (z) the
outstanding principal amount of the L/C Obligations shall not exceed the Letter
of Credit Sublimit.  Each request by the Borrower for the issuance or amendment
of a Letter of Credit shall be deemed to be a representation by the Borrower
that the L/C Extension of Credit so requested complies with the conditions set
forth in the proviso to the preceding sentence.  Within the foregoing limits,
and subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.  All
Existing Letters of Credit shall be deemed to have been issued pursuant hereto,
and from and after the Closing Date shall be subject to and governed by the
terms and conditions hereof.

 

                                               
(ii)                                  The L/C Issuer shall not issue any Letter
of Credit if:

 

(A)                              subject to Section 2.3(b)(iii), the expiry date
of such requested Letter of Credit would occur more than twelve months after the
date of issuance or last extension, unless the Required Lenders have approved
such expiry date; or

 

(B)                                the expiry date of such requested Letter of
Credit would occur after the Maturity Date, unless all the Lenders have approved
such expiry date.

 

                                               
(iii)                               The L/C Issuer shall not be under any
obligation to issue any Letter of Credit if:

 

(A)                              any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing such Letter of Credit, or any Law
applicable to the L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over the L/C
Issuer shall prohibit, or request that the L/C Issuer refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which the L/C Issuer in good faith deems
material to it;

 

(B)                                the issuance of such Letter of Credit would
violate one or more policies of the L/C Issuer;

 

(C)                                such Letter of Credit is to be denominated in
a currency other than Dollars; or

 

(D)                               a default of any Lender’s obligations to fund
under Section 2.3(c) exists or any Lender is at such time a Defaulting Lender
hereunder, unless the L/C Issuer has entered into satisfactory arrangements with
the Borrower or such Lender to eliminate the

 

 

28

--------------------------------------------------------------------------------


 

L/C Issuer’s risk with respect to such Lender.

 

(iv)                              The L/C Issuer shall not amend any Letter of
Credit if the L/C Issuer would not be permitted at such time to issue such
Letter of Credit in its amended form under the terms hereof.

 

(v)                                 The L/C Issuer shall be under no obligation
to amend any Letter of Credit if (A) the L/C Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

 

(vi)                              The L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article X with respect to
any acts taken or omissions suffered by the L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and L/C Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article X included the L/C Issuer with respect to such acts or
omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower.  Such Letter of Credit Application must be received by the L/C
Issuer and the Administrative Agent not later than 11:00 a.m. at least five
(5) Business Days (or such later date and time as the Administrative Agent and
the L/C Issuer may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. 
In the case of a request for an initial issuance of a Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer: (A) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (B) the amount thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require.  In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require. 
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any L/C Documents,
as the L/C Issuer or the Administrative Agent may require.

 

                                               
(ii)                                  Promptly after receipt of any Letter of
Credit Application, the L/C Issuer will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has received a copy
of such Letter of Credit Application from the Borrower and, if not, the L/C
Issuer will provide the Administrative Agent with a copy thereof.  Unless the
L/C Issuer has received written notice from any Lender, the Administrative Agent
or any Credit Party, at least

 

 

29

--------------------------------------------------------------------------------


 

one Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article V shall not be satisfied, then, subject to the terms and conditions
hereof, the L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the Borrower or the applicable Subsidiary or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices.  Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Revolving Commitment Percentage times the amount of such Letter of
Credit.

 

                                               
(iii)                               If the Borrower so requests in any
applicable Letter of Credit Application, the L/C Issuer may, in its sole and
absolute discretion, agree to issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit the L/C Issuer to prevent
any such extension at least once in each twelve-month period (commencing with
the date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued.  Unless otherwise directed by the L/C Issuer, the Borrower
shall not be required to make a specific request to the L/C Issuer for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Maturity Date; provided, however, that the L/C Issuer shall not
permit any such extension if (A) the L/C Issuer has determined that it would not
be permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.3(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 5.2
is not then satisfied, and in each case directing the L/C Issuer not to permit
such extension.

 

                                               
(iv)                              If the Borrower so requests in any applicable
Letter of Credit Application, the L/C Issuer may, in its sole and absolute
discretion, agree to issue a Letter of Credit that permits the automatic
reinstatement of all or a portion of the stated amount thereof after any drawing
thereunder (each, an “Auto-Reinstatement Letter of Credit”).  Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer to permit such reinstatement.  Once an
Auto-Reinstatement Letter of Credit has been issued, except as provided in the
following sentence, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to reinstate all or a portion of the stated amount
thereof in accordance with the provisions of such Letter of Credit. 
Notwithstanding the foregoing, if such Auto-Reinstatement Letter of Credit
permits the L/C Issuer to decline to reinstate all or any portion of the stated
amount thereof after a drawing thereunder by giving notice of such
non-reinstatement within a specified number of days after such drawing (the
“Non-Reinstatement Deadline”), the L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 5.2 is not then satisfied (treating
such reinstatement as an L/C Extension of Credit for purposes of this clause)
and, in each case, directing the L/C Issuer not to permit such reinstatement.

 

 

30

--------------------------------------------------------------------------------


 

                                               
(v)                                 Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

                                               
(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of drawing under such Letter of Credit, the L/C
Issuer shall notify the Borrower and the Administrative Agent thereof.  Not
later than 11:00 a.m. on the date of any payment by the L/C Issuer under a
Letter of Credit (each such date, an “Honor Date”), the Borrower shall reimburse
the L/C Issuer through the Administrative Agent in an amount equal to the amount
of such drawing.  If the Borrower fails to so reimburse the L/C Issuer by such
time, the Administrative Agent shall promptly notify each Lender of the Honor
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
the amount of such Lender’s Revolving Commitment Percentage thereof.  In such
event, the Borrower shall be deemed to have requested a Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.2 for
the principal amount of Base Rate Loans, but subject to the conditions set forth
in Section 5.2 (other than the delivery of a Loan Notice) and provided that,
after giving effect to such Borrowing, the aggregate principal amount of the
Revolving Obligations shall not exceed the Aggregate Revolving Commitments.  If
the Unreimbursed Amount is repaid in full on the Honor Date by a Borrowing of
Base Rate Loans, then no Default or Event of Default shall be deemed to exist as
a result of the failure of the Borrower to so reimburse the L/C Issuer with
other funds.  Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.3(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

 

                                               
(ii)                                  Each Lender shall upon any notice pursuant
to Section 2.3(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Revolving Commitment Percentage of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.3(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the L/C Issuer.

 

                                               
(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Borrowing of Base Rate Loans because the conditions
set forth in Section 5.2 cannot be satisfied or for any other reason, the
Borrower shall be deemed to have incurred from the L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate.  In such event, each Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.3(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.3.

 

                                               
(iv)                              Until each Lender funds its Revolving Loan or
L/C Advance pursuant to this Section 2.3(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Revolving Commitment Percentage of such amount shall be solely for the account
of the L/C Issuer.

 

 

31

--------------------------------------------------------------------------------

 

 

                                               
(v)                                 Each Lender’s obligation to make Revolving
Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.3(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default,
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing; provided, however, that each Lender’s obligation to make
Revolving Loans pursuant to this Section 2.3(c) is subject to the conditions set
forth in Section 5.2 (other than delivery by the Borrower of a Loan Notice).  No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of the Borrower to reimburse the L/C Issuer for the amount of any payment made
by the L/C Issuer under any Letter of Credit, together with interest as provided
herein.

 

                                               
(vi)                              If any Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this
Section 2.3(c) by the time specified in Section 2.3(c)(ii), the L/C Issuer shall
be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the L/C Issuer at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by the L/C Issuer in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the L/C Issuer in connection
with the foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be.  A certificate of the L/C Issuer submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.

 

(d)                                 Repayment of Participations.

 

                                               
(i)                                     At any time after the L/C Issuer has
made a payment under any Letter of Credit and has received from any Lender such
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.3(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
cash collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Revolving Commitment Percentage thereof
in the same funds as those received by the Administrative Agent.

 

                                               
(ii)                                  If any payment received by the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.3(c)(i) is required to be returned under any of the circumstances
described in Section 11.17 (including pursuant to any settlement entered into by
the L/C Issuer in its discretion), each Lender shall pay to the Administrative
Agent for the account of the L/C Issuer its Revolving Commitment Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect.  The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Credit Agreement.

 

(e)                                  Obligations Absolute.  The obligation of
the Borrower to reimburse the L/C Issuer for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute,

 

 

32

--------------------------------------------------------------------------------


 

unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Credit Agreement under all circumstances, including the following:

 

                                               
                                               
(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Credit Agreement or any other Credit Document;

 

                                               
                                               
(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that the Borrower or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
the L/C Issuer or any other Person, whether in connection with this Credit
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;

 

                                               
                                               
(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

                                               
                                               
(iv)                              any payment by the L/C Issuer under such
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit; or any payment made by
the L/C Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or

 

                                               
                                               
(v)                                 any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or any Subsidiary.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)                                    Role of L/C Issuer.  Each Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, the L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by such Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or L/C Document.  The Borrower hereby assumes all risks
of the acts or omissions of any beneficiary or transferee with respect to its
use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  None of the L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer shall be

 

 

33

--------------------------------------------------------------------------------


 

liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.3(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

 

(g)                                 Cash Collateral.  Upon the request of the
Administrative Agent, (i) if the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, or (ii) if, as of the Maturity Date, any L/C Obligation for any
reason remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then outstanding principal amount of all L/C Obligations. 
Sections 2.5 and 9.2(c) set forth certain additional requirements to deliver
Cash Collateral hereunder.  For purposes of this Section 2.3, Section 2.5 and
Section 9.2(c), “Cash Collateralize” means to pledge and deposit with or deliver
to the Administrative Agent, for the benefit of the L/C Issuer and the Lenders,
as collateral for the L/C Obligations, cash or deposit account balances in an
amount equal to 105% of the outstanding L/C Obligations (or such lesser amount
agreed to by the L/C Issuer) pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the L/C Issuer (which documents are
hereby consented to by the Lenders).  Derivatives of such term have
corresponding meanings.  The Borrower hereby grants to the Administrative Agent,
for the benefit of the L/C Issuer and the Lenders, a security interest in all
such cash, deposit accounts and all balances therein and all proceeds of the
foregoing.  Cash Collateral shall be maintained in blocked, non-interest bearing
deposit accounts at Bank of America.

 

(h)                                 Applicability of ISP and UCP.  Unless
otherwise expressly agreed by the L/C Issuer and the Borrower when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit), (i) the rules of the ISP shall apply to each standby Letter of
Credit, and (ii) the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce at
the time of issuance shall apply to each commercial Letter of Credit.

 

(i)                                     Letter of Credit Fees.  The Borrower
shall pay to the Administrative Agent for the account of each Lender in
accordance with its Revolving Commitment Percentage a Letter of Credit fee (the
“Letter of Credit Fee”) for each Letter of Credit equal to the Applicable Rate
for Eurodollar Loans times the daily amount available to be drawn under such
Letter of Credit.  For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.6.  Letter of Credit Fees shall be
(i) due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit and on the Maturity Date and (ii) computed on
a quarterly basis in arrears.  If there is any change in the Applicable Rate
during any quarter, the daily amount available to be drawn under each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect. 
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Lenders, while any Event of Default exists, all Letter of Credit
Fees shall accrue at the Default Rate.

 

 

34

--------------------------------------------------------------------------------


 

(j)                                     Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer. The Borrower shall pay directly to the
L/C Issuer for its own account a fronting fee with respect to each Letter of
Credit, at the rate per annum specified in the Administrative Agent’s Fee
Letter, computed on the daily amount available to be drawn under such Letter of
Credit and on a quarterly basis in arrears.  Such fronting fee shall be due and
payable on the tenth Business Day after the end of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit and on the
Maturity Date.  For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.6.  In addition, the Borrower shall pay
directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect.  Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

 

(k)                                  Conflict with L/C Documents.  In the event
of any conflict between the terms hereof and the terms of any L/C Document, the
terms hereof shall control.

 

(l)                                     Letters of Credit Issued for
Subsidiaries.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Subsidiary, the Borrower shall be obligated to reimburse the L/C Issuer
hereunder for any and all drawings under such Letter of Credit.  The Borrower
hereby acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

 


2.4                                 SWINGLINE LOANS.


 

(a)                                  Swingline Facility.  Subject to the terms
and conditions set forth herein, the Swingline Lender agrees, in reliance upon
the agreements of the other Lenders set forth in this Section 2.4, to make loans
(each such loan, a “Swingline Loan”) to the Borrower in Dollars from time to
time on any Business Day during the Commitment Period in an aggregate amount not
to exceed at any time outstanding the amount of the Swingline Sublimit,
notwithstanding the fact that such Swingline Loans, when aggregated with the
Revolving Commitment Percentage of the outstanding principal amount of Revolving
Loans and L/C Obligations of the Lender acting as Swingline Lender, may exceed
the amount of such Lender’s Revolving Commitment; provided, however, that after
giving effect to any Swingline Loan, (i) the aggregate principal amount of the
Revolving Obligations shall not exceed the Aggregate Revolving Commitments, and
(ii) the aggregate outstanding principal amount of the Revolving Loans of any
Lender, plus such Lender’s Revolving Commitment Percentage of the outstanding
principal amount of all L/C Obligations, plus such Lender’s Revolving Commitment
Percentage of the outstanding principal amount of all Swingline Loans shall not
exceed such Lender’s Revolving Commitment, and provided, further, that the
Borrower shall not use the proceeds of any Swingline Loan to refinance any
outstanding Swingline Loan.  Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.4, prepay under Section 2.5, and reborrow under this Section 2.4. 
Each Swingline Loan shall bear interest at a rate based on the Base Rate or at a
rate based on the Quoted Rate, as selected by the Borrower.  Immediately upon
the making of a Swingline Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swingline Lender a
risk participation in such Swingline Loan in an amount equal to the product of
such Lender’s Revolving Commitment Percentage times the amount of such Swingline
Loan.

 

(b)                                 Borrowing Procedures.  Each Borrowing of
Swingline Loans shall be made upon the Borrower’s irrevocable notice to the
Swingline Lender and the Administrative Agent, which may be given by telephone. 
Each such notice must be received by the Swingline Lender and the Administrative
Agent

 

 

35

--------------------------------------------------------------------------------


 

not later than 1:00 p.m. on the requested borrowing date, and shall specify
(i) the amount to be borrowed, which shall be a minimum principal amount of
$100,000 and integral multiples of $100,000 in excess thereof, (ii) the
requested borrowing date, which shall be a Business Day, and (iii) whether such
Swingline Loan shall be a Base Rate Loan or a Quoted Rate Swingline Loan.  Each
such telephonic notice must be confirmed promptly by delivery to the Swingline
Lender and the Administrative Agent of a written Swingline Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower. 
Promptly after receipt by the Swingline Lender of any telephonic Swingline Loan
Notice, the Swingline Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Swingline Loan Notice and, if not, the Swingline Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof. 
Unless the Swingline Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
2:00 p.m. on the date of the proposed Borrowing of Swingline Loans (A) directing
the Swingline Lender not to make such Swingline Loan as a result of the
limitations set forth in the first proviso to the first sentence of
Section 2.4(a), or (B) that one or more of the applicable conditions specified
in Article V is not then satisfied, then, subject to the terms and conditions
hereof, the Swingline Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swingline Loan Notice, make the amount of its Swingline
Loan available to the Borrower.  Notwithstanding the foregoing, in the event
that any Swingline Loans are advanced under an auto borrow, zero balance or
similar arrangement between the Borrower and the Swingline Lender and such
arrangement provides for different borrowing procedures, then Borrowings of
Swingline Loans advanced under such arrangement shall be made in accordance with
the borrowing procedures provided by such arrangement.

 

                                               
(c)                                  Refinancing of Swingline Loans.

 

                                               
(i)                                     The Swingline Lender at any time in its
sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swingline Lender to so request on its behalf),
that each Lender make a Base Rate Loan in an amount equal to such Lender’s
Revolving Commitment Percentage of the amount of Swingline Loans then
outstanding.  Such request shall be made in writing (which written request shall
be deemed to be a Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.2, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the conditions set forth in Section 5.2 (other than the delivery of a Loan
Notice) and provided that, after giving effect to such Borrowing, the aggregate
principal amount of the Revolving Obligations shall not exceed the Aggregate
Revolving Commitments.  The Swingline Lender shall furnish the Borrower with a
copy of the applicable Loan Notice promptly after delivering such notice to the
Administrative Agent.  Each Lender shall make an amount equal to its Revolving
Commitment Percentage of the amount specified in such Loan Notice available to
the Administrative Agent in immediately available funds for the account of the
Swingline Lender at the Administrative Agent’s Office not later than 1:00 p.m.
on the day specified in such Loan Notice, whereupon, subject to
Section 2.4(c)(ii), each Lender that so makes funds available shall be deemed to
have made a Base Rate Loan to the Borrower in such amount.  The Administrative
Agent shall remit the funds so received to the Swingline Lender.

 

                                               
(ii)                                  If for any reason any Swingline Loan
cannot be refinanced by such a Borrowing of Revolving Loans in accordance with
Section 2.4(c)(i), the request for Base Rate Loans submitted by the Swingline
Lender as set forth herein shall be deemed to be a request by the Swingline
Lender that each of the Lenders fund its risk participation in the relevant
Swingline Loan and each Lender’s payment to the Administrative Agent for the
account of the Swingline Lender pursuant to Section 2.4(c)(i) shall be deemed
payment in respect of such participation.

 

 

36

--------------------------------------------------------------------------------


 

                                               
(iii)                               If any Lender fails to make available to the
Administrative Agent for the account of the Swingline Lender any amount required
to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.4(c) by the time specified in Section 2.4(c)(i), the Swingline Lender
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the Swingline Lender at a rate per annum equal to the greater of
the Federal Funds Rate and a rate determined by the Swingline Lender in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the Swingline
Lender in connection with the foregoing.  If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Loan included in the relevant Borrowing or funded
participation in the relevant Swingline Loan, as the case may be.  A certificate
of the Swingline Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.

 

                                               
(iv)                              Each Lender’s obligation to make Revolving
Loans or to purchase and fund risk participations in Swingline Loans pursuant to
this Section 2.4(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such Lender may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(B) the occurrence or continuance of a Default or Event of Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Revolving
Loans pursuant to this Section 2.4(c) is subject to the conditions set forth in
Section 5.2.  No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swingline Loans, together with
interest as provided herein.

 

(d)                                 Repayment of Participations.

 

                                               
(i)                                     At any time after any Lender has
purchased and funded a risk participation in a Swingline Loan, if the Swingline
Lender receives any payment on account of such Swingline Loan, the Swingline
Lender will distribute to such Lender its Revolving Commitment Percentage
thereof in the same funds as those received by the Swingline Lender.

 

                                               
(ii)                                  If any payment received by the Swingline
Lender in respect of principal or interest on any Swingline Loan is required to
be returned by the Swingline Lender under any of the circumstances described in
Section 11.17 (including pursuant to any settlement entered into by the
Swingline Lender in its discretion), each Lender shall pay to the Swingline
Lender its Revolving Commitment Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate.  The Administrative Agent will make such demand upon the request of the
Swingline Lender.  The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Credit Agreement.

 

(e)                                  Interest for Account of Swingline Lender. 
The Swingline Lender shall be responsible for invoicing the Borrower for
interest on the Swingline Loans.  Until each Lender funds its Revolving Loans
that are Base Rate Loans or risk participation pursuant to this Section 2.4 to
refinance such Lender’s Revolving Commitment Percentage of any Swingline Loan,
interest in respect of such Revolving Commitment Percentage shall be solely for
the account of the Swingline Lender.

 

(f)                                    Payments Directly to Swingline Lender. 
The Borrower shall make all payments of

 

 

37

--------------------------------------------------------------------------------


 

principal and interest in respect of the Swingline Loans directly to the
Swingline Lender.

 


2.5                                 PREPAYMENTS.


 

(a)                                  Voluntary Prepayments of Loans.

 

(i)                                     Revolving Loans.  The Borrower may, upon
notice from the Borrower to the Administrative Agent, at any time or from time
to time voluntarily prepay Revolving Loans in whole or in part without premium
or penalty; provided that (A) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (1) three Business Days prior to any date of
prepayment of Eurodollar Loans and (2) on the date of prepayment of Base Rate
Loans; (B) any such prepayment of Eurodollar Loans shall be in a principal
amount of $2,500,000 or a whole multiple of $500,000 in excess thereof (or, if
less, the entire principal amount thereof then outstanding); and (C) any
prepayment of Base Rate Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $100,000 in excess thereof (or, if less, the entire principal
amount thereof then outstanding).  Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if
Eurodollar Loans are to be prepaid, the Interest Period(s) of such Loans.  The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Revolving Commitment Percentage
of such prepayment.  If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.  Any prepayment of a Eurodollar
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.5.  Each
such prepayment shall be applied to the Loans of the Lenders in accordance with
their respective Revolving Commitment Percentages.

 

(ii)                                  Swingline Loans.  The Borrower may, upon
notice to the Swingline Lender (with a copy to the Administrative Agent), at any
time or from time to time, voluntarily prepay Swingline Loans in whole or in
part without premium or penalty; provided that (i) such notice must be received
by the Swingline Lender and the Administrative Agent not later than 1:00 p.m. on
the date of the prepayment, and (ii) any such prepayment shall be in a minimum
principal amount of $100,000 or a whole multiple of $100,000 in excess thereof
(or, if less, the entire principal thereof then outstanding).  Each such notice
shall specify the date and amount of such prepayment.  If such notice is given
by the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified
therein.  Notwithstanding the foregoing, in the event that any Swingline Loans
are advanced under an auto borrow, zero balance or similar arrangement between
the Borrower and the Swingline Lender and such arrangement provides for
different optional prepayment procedures, then optional prepayments of Swingline
Loans advanced under such arrangement shall be made in accordance with the
optional prepayment procedures provided by such arrangement.

 

(b)                                 Mandatory Prepayments of Loans.  If for any
reason the aggregate principal amount of the Revolving Obligations at any time
exceed the Aggregate Revolving Commitments then in effect, the Borrower shall
immediately prepay Revolving Loans and/or Swingline Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.5(b)(i) unless after the
prepayment in full of the Revolving Loans and Swingline Loans the aggregate
principal amount of the Revolving Obligations exceed the Aggregate Revolving
Commitments then in effect.

 

 

38

--------------------------------------------------------------------------------


 


2.6                                 TERMINATION OR REDUCTION OF AGGREGATE
REVOLVING COMMITMENTS.


 

The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments to an amount not less than the outstanding
principal amount of Revolving Loans, Swingline Loans and L/C Obligations;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 12:00 noon five (5) Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof and (iii) if, after giving effect to any reduction of the Aggregate
Revolving Commitments, the Letter of Credit Sublimit or the Swingline Sublimit
exceeds the amount of the Aggregate Revolving Commitments, such sublimit shall
be automatically reduced by the amount of such excess.  The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Revolving Commitments.  Any reduction of the Aggregate
Revolving Commitments shall be applied to the Revolving Commitment of each
Lender according to its Revolving Commitment Percentage.  All fees accrued with
respect thereto until the effective date of any termination of the Aggregate
Revolving Commitments shall be paid on the effective date of such termination.

 


2.7                                 REPAYMENT OF LOANS.


 

(a)                                  Revolving Loans.  The Borrower shall repay
to the Lenders on the Maturity Date the aggregate principal amount of all
Revolving Loans outstanding on such date.

 

(b)                                 Swingline Loans.  The Borrower shall repay
each Swingline Loan on the earlier to occur of (i) the date ten Business Days
after such Swingline Loan is made (provided that in the event that any Swingline
Loans are advanced under an auto borrow, zero balance or similar arrangement
between the Borrower and the Swingline Lender and such arrangement provides for
different repayment dates, then Swingline Loans advanced under such arrangement
shall be repaid in accordance with the repayment dates provided by such
arrangement) and (ii) the Maturity  Date.

 


2.8                                 INTEREST.


 

(a)                                  Subject to the provisions of subsection
(b) below, (i) each Eurodollar Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the sum of the Eurodollar Rate for such Interest Period plus the Applicable
Rate; (ii) each Base Rate Loan (including each Swingline Loan that is a Base
Rate Loan) shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate; and (iii) each Quoted Rate Swingline Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Quoted Rate.

 

(b)                                 (i)                                     If
any amount of principal of any Loan is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

 

(ii)                                  Upon the request of the Required Lenders,
while any Event of Default exists, the Borrower shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

 

(iii)                               Accrued and unpaid interest on past due
amounts (including interest on past due

 

 

39

--------------------------------------------------------------------------------


 

interest) shall be due and payable upon demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 


2.9                                 FEES.


 

In addition to certain fees described in subsections (i) and (j) of Section 2.3:

 

(a)                                  Commitment Fee.  The Borrower shall pay to
the Administrative Agent, for the account of each Lender in accordance with its
Revolving Commitment Percentage, a commitment fee equal to the product of
(i) the Applicable Rate times (ii) the actual daily amount by which the
Aggregate Revolving Commitments exceed the sum of (y) the outstanding principal
amount of Revolving Loans and (z) the outstanding principal amount of L/C
Obligations. The commitment fee shall accrue at all times during the Commitment
Period, including at any time during which one or more of the conditions in
Article V is not met, and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the Closing Date, and on the last day of the
Commitment Period. The commitment fee shall be calculated quarterly in arrears,
and if there is any change in the Applicable Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quarter that such Applicable Rate was in effect. 
For purposes of clarification, Swingline Loans shall not be considered
outstanding for purposes of determining the unused portion of the Aggregate
Revolving Commitments.

 

(b)                                 Administrative Agent’s Fee Letter.  The
Borrower shall pay to the Arranger and the Administrative Agent for their own
respective accounts fees in the amounts and at the times specified in the
Administrative Agent’s Fee Letter.  Such fees shall be fully earned when paid
and shall be non-refundable for any reason whatsoever.

 


2.10                           COMPUTATION OF INTEREST AND FEES; RETROACTIVE
ADJUSTMENTS OF APPLICABLE RATE.


 

(a)                                  All computations of interest for Base Rate
Loans when the Base Rate is determined by Bank of America’s “prime rate” shall
be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed.  All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year).  Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

(b)                                 If, as a result of any restatement of or
other adjustment to the financial statements of the Borrower or for any other
reason, the Borrower or the Lenders determine that (i) the Consolidated Total
Leverage Ratio as calculated by the Borrower as of any applicable date was
inaccurate and (ii) a proper calculation of the Consolidated Total Leverage
Ratio would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or the L/C Issuer, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, automatically and without

 

 

40

--------------------------------------------------------------------------------


 

further action by the Administrative Agent, any Lender or the L/C Issuer), an
amount equal to the excess of the amount of interest and fees that should have
been paid for such period over the amount of interest and fees actually paid for
such period.  This paragraph shall not limit the rights of the Administrative
Agent, any Lender or the L/C Issuer, as the case may be, under
Section 2.3(c)(iii), 2.3(i) or 2.8(b) or under Article IX.  The Borrower’s
obligations under this paragraph shall survive the termination of the Aggregate
Revolving Commitments and the repayment of all other Obligations hereunder.

 


2.11                           EVIDENCE OF DEBT.


 

(a)                                  The Extension of Credits made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Extension of Credits
made by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
promissory note, which shall evidence such Lender’s Loans in addition to such
accounts or records.  Each such promissory note shall be in the form of Schedule
2.11(a) (a “Revolving Note”).  Each Lender may attach schedules to its Revolving
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in subsection (a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swingline Loans.  In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 


2.12                           PAYMENTS GENERALLY; ADMINISTRATIVE AGENT’S
CLAWBACK.


 

(a)                                  General.  All payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein.  The Administrative
Agent will promptly distribute to each Lender its Revolving Commitment
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office.  All
payments received by the Administrative Agent after 2:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.  If any payment to be made by the Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected on
computing interest or fees, as the case may be.

 

(b)                                 (i)  Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such

 

 

41

--------------------------------------------------------------------------------


 

share available on such date in accordance with Section 2.2 (or, in the case of
a Borrowing of Base Rate Loans, that such Lender has made such share available
in accordance with and at the time required by Section 2.2) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount.  In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

(ii)                                  Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the time at which any payment is due to the
Administrative Agent for the account of the Lenders or the L/C Issuer hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the L/C Issuer, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the L/C
Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Extension of
Credit set forth in Article V are not satisfied or waived in accordance with the
terms hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Loans, to fund participations in
Letters of Credit and Swingline Loans and to make payments pursuant to
Section 11.5(c) are several and not joint.  The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under
Section 11.5(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to

 

 

42

--------------------------------------------------------------------------------


 

make its payment under Section 11.5(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

(f)                                    Insufficient Funds.  If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, L/C Borrowings, interest and fees then due
hereunder, such funds shall be applied (i) first, toward payment of interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, toward payment of principal and L/C Borrowings then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and L/C Borrowings then due to such parties.

 


2.13                           SHARING OF PAYMENTS BY LENDERS.


 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swingline
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swingline Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (A) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Credit Agreement or (B) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or subparticipations in L/C Obligations or
Swingline Loans to any assignee or participant, other than to the Borrower or
any Subsidiary (as to which the provisions of this Section shall apply).

 

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.

 


ARTICLE III


 


TAXES, YIELD PROTECTION AND ILLEGALITY


 


3.1                                 TAXES.


 

(a)                                  Payments Free of Taxes — Obligation to
Withhold: Payments on Account of Taxes.

 

 

43

--------------------------------------------------------------------------------

 

 

(i)                                     Any and all payments by or on account of
any obligation of the Credit Parties hereunder or under any other Credit
Document shall to the extent permitted by applicable Laws be made free and clear
of and without reduction or withholding for any Taxes. If, however, applicable
Laws require the Credit Parties or the Administrative Agent to withhold or
deduct any Tax, such Tax shall be withheld or deducted in accordance with such
Laws as determined by the Credit Parties or the Administrative Agent, as the
case may be, upon the basis of the information and documentation to be delivered
pursuant to subsection (e) below.

 

(ii)                                  If the Credit Parties or the
Administrative Agent shall be required by the Internal Revenue Code to withhold
or deduct any Taxes, including both United States Federal backup withholding and
withholding taxes, from any payment, then (A) the Administrative Agent shall
withhold or make such deductions as are determined by the Administrative Agent
to be required based upon the information and documentation it has received
pursuant to subsection (e) below, (B) the Administrative Agent shall timely pay
the full amount withheld or deducted to the relevant Governmental Authority in
accordance with the Internal Revenue Code, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes or Other Taxes,
the sum payable by the Credit Parties shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(b)                                 Payment of Other Taxes.  Without limiting
the provisions of subsection (a) above, the Credit Parties shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
Laws.

 

(c)                                  Tax Indemnifications.

 

(i)                                     Without limiting the provisions of
subsection (a) or (b) above, the Credit Parties shall, and does hereby indemnify
the Administrative Agent, each Lender and the L/C Issuer, and shall make payment
in respect thereof within 10 days after demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Credit Parties or the Administrative Agent or paid
by the Administrative Agent, such Lender or the L/C Issuer, as the case may be,
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  The Credit Parties shall also, and do hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender or the L/C Issuer for any
reason fails to pay indefeasibly to the Administrative Agent as required by
clause (ii) of this subsection.  A certificate as to the amount of any such
payment or liability delivered to the Borrower by a Lender or the L/C Issuer
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or the L/C Issuer, shall be conclusive
absent manifest error.

 

(ii)                                  Without limiting the provisions of
subsection (a) or (b) above, each Lender and the LOC Issuer shall, and does
hereby, indemnify the Credit Parties and the Administrative Agent, and shall
make payment in respect thereof within 10 days after demand therefor, against
any and all  Taxes and any and all related losses, claims, liabilities,
penalties, interest and expenses (including the fees, charges and disbursements
of any counsel for the Credit Parties or

 

 

44

--------------------------------------------------------------------------------


 

the Administrative Agent) incurred by or asserted against the Credit Parties or
the Administrative Agent by any Governmental Authority as a result of the
failure by such Lender or the L/C Issuer, as the case may be, to deliver, or as
a result of the inaccuracy, inadequacy or deficiency of, any documentation
required to be delivered by such Lender or the L/C Issuer, as the case may be,
to the Credit Parties or the Administrative Agent pursuant to subsection (e). 
Each Lender and the L/C Issuer hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender or the L/C
Issuer, as the case may be, under this Credit Agreement or any other Credit
Document against any amount due to the Administrative Agent under this clause
(ii).  The agreements in this clause (ii) shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender or the L/C Issuer, the termination of the Aggregate
Revolving Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

(d)                                 Evidence of Payments.  Upon request by the
Borrower or the Administrative Agent, as the case may be, after any payment of
Taxes by any Credit Party or by the Administrative Agent to a Governmental
Authority, as provided in this Section 3.1, the Borrower shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Borrower,
as the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Law to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower or the Administrative Agent, as the case may be.

 

(e)                                  Status of Lenders: Tax Documentation.

 

(i)                                     Each Lender shall deliver to the
Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Credit Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Credit Agreement or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdiction.

 

(ii)                                  Without limiting the generality of the
foregoing, if the Borrower is a resident for tax purposes in the United States

 

(A)                              any Lender that is a “United States person”
within the meaning of Section 7701(a)(30) of the Internal Revenue Code shall
deliver to the Borrower and the Administrative Agent executed originals of
Internal Revenue Service Form W-9 or such other documentation or information
prescribed by applicable Laws or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent, as
the case may be, to determine whether or not such Lender is subject to backup
withholding or information reporting requirements; and

 

(B)                                each Foreign Lender that is entitled under
the Internal Revenue Code or any applicable treaty to an exemption from or
reduction of withholding tax with respect to payments hereunder or under any
other Credit Document shall deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under

 

 

45

--------------------------------------------------------------------------------


 

this Credit Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

 

(I)                                    executed originals of Internal Revenue
Service Form W-8BEN claiming eligibility for benefits of an income tax treaty to
which the United States is a party,

 

(II)                                executed originals of Internal Revenue
Service Form W-8ECI,

 

(III)                            executed originals of Internal Revenue Service
Form W-8IMY and all required supporting documentation,

 

(IV)                            in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Internal Revenue Code, (x) a certificate to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Internal
Revenue Code, (B) a “10 percent shareholder” of the Borrower within the meaning
of section 881(c)(3)(B) of the Internal Revenue Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Internal Revenue
Code and (y) executed originals of  Internal Revenue Service Form W-8BEN, or

 

(V)                                executed originals of any other form
prescribed by applicable Laws as a basis for claiming exemption from or a
reduction in United States Federal withholding tax together with such
supplementary documentation as may be prescribed by applicable Laws to permit
the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made.

 

(iii)                               Each Lender shall promptly (A) notify the
Borrower and the Administrative Agent of any change in circumstances which would
modify or render invalid any claimed exemption or reduction, and (B) take such
steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of applicable
Laws of any jurisdiction that the Borrower or the Administrative Agent make any
withholding or deduction for taxes from amounts payable to such Lender.

 


3.2                                 ILLEGALITY.


 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Loans or to convert Base Rate Loans to Eurodollar Loans shall be
suspended until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such determination no longer exist.  Upon
receipt of such notice, the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Loans of such Lender to Base Rate Loans, either on the last day of
the Interest Period therefor, if such Lender may lawfully continue to maintain
such Eurodollar Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Loans.  Upon any such prepayment
or conversion,

 

 

46

--------------------------------------------------------------------------------


 

the Borrower shall also pay accrued interest on the amount so prepaid or
converted.

 


3.3                                 INABILITY TO DETERMINE RATES.


 

If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Loan or a conversion to or continuation thereof that
(a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Loan, (b)  adequate and reasonable means do not exist for determining
the Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Loan, or (c) the Eurodollar Base Rate for any requested
Interest Period with respect to a proposed Eurodollar Loan does not adequately
and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly notify the Borrower and each Lender. 
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Loans
shall be suspended until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice.  Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

 


3.4                                 INCREASED COSTS.


 

(a)                                  Increased Costs Generally.  If any Change
in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the Eurodollar Rate) or the L/C Issuer;

 

(ii)                                  subject any Lender or the L/C Issuer to
any tax of any kind whatsoever with respect to this Credit Agreement, any Letter
of Credit, any participation in a Letter of Credit or any Eurodollar Loan made
by it, or change the basis of taxation of payments to such Lender or the L/C
Issuer in respect thereof (except for Indemnified Taxes or Other Taxes covered
by Section 3.1 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or the L/C Issuer); or

 

(iii)                               impose on any Lender or the L/C Issuer or
the London interbank market any other condition, cost or expense affecting this
Credit Agreement or Eurodollar Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or the
L/C Issuer determines that any Change in Law affecting such Lender or the L/C
Issuer or any Lending Office of such Lender or such Lender’s or the L/C Issuer’s
holding company, if any, regarding capital requirements has or would have the
effect of

 

 

47

--------------------------------------------------------------------------------


 

reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Credit Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by the L/C Issuer, to a level below that which such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the L/C Issuer’s policies and the policies of such Lender’s or the
L/C Issuer’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or the L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or the L/C Issuer or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or the L/C Issuer, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or the L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s or the L/C Issuer’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or the L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than 90 days prior to the date that such
Lender or the L/C Issuer, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 90 day period referred to above shall be extended to
include the period of retroactive effect thereof).

 


3.5                                 COMPENSATION FOR LOSSES.


 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

 

(a)                                  any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrower; or

 

(c)                                  any assignment of a Eurodollar Loan on a
day other than the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 11.18;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 

 

 

48

--------------------------------------------------------------------------------


 

3.5, each Lender shall be deemed to have funded each Eurodollar Loan made by it
at the Eurodollar Base Rate used in determining the Eurodollar Rate for such
Loan by a matching deposit or other borrowing in the London interbank eurodollar
market for a comparable amount and for a comparable period, whether or not such
Eurodollar Loan was in fact so funded.

 


3.6                                 MITIGATION OBLIGATIONS; REPLACEMENT OF
LENDERS.


 

(a)                                  Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.4, or the Borrower is
required to pay any additional amount to any Lender, the L/C Issuer, or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.1, or if any Lender gives a notice pursuant to Section 3.2, then
such Lender or the L/C Issuer shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or the L/C Issuer,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.1 or 3.4, as the case may be, in the future, or eliminate
the need for the notice pursuant to Section 3.2, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be.  The Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Lender or the L/C
Issuer in connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.4, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.1, the Borrower may replace such
Lender in accordance with Section 11.18.

 


3.7                                 SURVIVAL.


 

All of the Credit Parties’s obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

 


ARTICLE IV


 


GUARANTY


 


4.1                                 THE GUARANTY.


 

Each of the Guarantors hereby jointly and severally guarantees to the
Administrative Agent and each holder of the Obligations as hereinafter provided,
as primary obligor and not as surety, the prompt payment of the Obligations in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as mandatory cash collateralization or otherwise) strictly in
accordance with the terms thereof.  The Guarantors hereby further agree that if
any of the Obligations are not paid in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, Swap Contracts or Treasury Management Agreements, the
obligations of each Guarantor under

 

 

49

--------------------------------------------------------------------------------


 

this Credit Agreement and the other Credit Documents shall not exceed to an
aggregate amount equal to the largest amount that would not render such
obligations subject to avoidance under applicable Debtor Relief Laws.

 


4.2                                 OBLIGATIONS UNCONDITIONAL.


 

The obligations of the Guarantors under Section 4.1 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Credit Documents or other documents
relating to the Obligations, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable Law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 4.2 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances.  Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Borrower or any other Guarantor for amounts paid under
this Article IV until such time as the Obligations have been paid in full and
the Commitments have expired or terminated.  Without limiting the generality of
the foregoing, it is agreed that, to the fullest extent permitted by Law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:

 

(a)                                  at any time or from time to time, without
notice to any Guarantor, the time for any performance of or compliance with any
of the Obligations shall be extended, or such performance or compliance shall be
waived;

 

(b)                                 any of the acts mentioned in any of the
provisions of any of the Credit Documents, or any other document relating to the
Obligations shall be done or omitted;

 

(c)                                  the maturity of any of the Obligations
shall be accelerated, or any of the Obligations shall be modified, supplemented
or amended in any respect, or any right under any of the Credit Documents, or
any other document relating to the Obligations shall be waived or any other
guarantee of any of the Obligations or any security therefor shall be released,
impaired or exchanged in whole or in part or otherwise dealt with;

 

(d)                                 any Lien granted to, or in favor of, the
Administrative Agent or any other holder of the Obligations as security for any
of the Obligations shall fail to attach or be perfected; or

 

(e)                                  any of the Obligations shall be determined
to be void or voidable (including, without limitation, for the benefit of any
creditor of any Guarantor) or shall be subordinated to the claims of any Person
(including, without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any other
holder of the Obligations exhaust any right, power or remedy or proceed against
any Person under any of the Credit Documents, or any other document relating to
the Obligations, or against any other Person under any other guarantee of, or
security for, any of the Obligations.

 


4.3                                 REINSTATEMENT.


 

The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any

 

 

50

--------------------------------------------------------------------------------


 

Debtor Relief Law or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each other holder of the Obligations on demand for
all reasonable costs and expenses (including, without limitation, the reasonable
fees and expenses of counsel) incurred by the Administrative Agent or such
holder of the Obligations in connection with such rescission or restoration,
including any such costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or
similar payment under any Debtor Relief Law.

 


4.4                                 CERTAIN ADDITIONAL WAIVERS.


 

Without limiting the generality of the provisions of this Article IV, each
Guarantor hereby specifically waives the benefits of N.C. Gen. Stat. §§ 26-7
through 26-9, inclusive.    Each of the Guarantors further agrees that such
Guarantor shall have no right of recourse to security for the Obligations,
except through the exercise of the rights of subrogation pursuant to Section 4.2
and through the exercise of rights of contribution pursuant to Section 4.6.

 


4.5                                 REMEDIES.


 

The Guarantors agree that, to the fullest extent permitted by Law, as between
the Guarantors, on the one hand, and the Administrative Agent and the other
holders of the Obligations, on the other hand, the Obligations may be declared
to be forthwith due and payable as provided in Section 9.2 (and shall be deemed
to have become automatically due and payable in the circumstances provided in
Section 9.2) for purposes of Section 4.1 notwithstanding any stay, injunction or
other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Guarantors for purposes of Section 4.1.  The Guarantors acknowledge and agree
that their obligations hereunder are secured in accordance with the terms of the
Collateral Documents and that the holders of the Obligations may exercise their
remedies thereunder in accordance with the terms thereof.

 


4.6                                 RIGHTS OF CONTRIBUTION.


 

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law.  Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Credit Documents and no Guarantor shall exercise such
rights of contribution until all Obligations have been paid in full and the
Commitments have terminated.

 


4.7                                 GUARANTEE OF PAYMENT; CONTINUING GUARANTEE.


 

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

 


ARTICLE V


 


CONDITIONS PRECEDENT TO EXTENSION OF CREDITS


 


5.01                           CONDITIONS OF EFFECTIVENESS.


 

This Credit Agreement shall be effective upon satisfaction of the following
conditions precedent:

 

 

51

--------------------------------------------------------------------------------


 

                                               
(a)                                  Execution of Credit Agreement and Credit
Documents.  Receipt by the Administrative Agent of (i) multiple counterparts of
this Credit Agreement, (ii) a Revolving Note for each Lender and (iii) multiple
counterparts of the Collateral Documents, in each case executed by a duly
authorized officer of each party thereto and in each case conforming to the
requirements of this Credit Agreement.

 

                                               
(b)                                 Legal Opinions.  Receipt by the
Administrative Agent of multiple counterparts of opinions of counsel for the
Credit Parties relating to the Credit Documents and the transactions
contemplated herein, in form and substance reasonably satisfactory to the
Administrative Agent and the Lenders.

 

                                               
(c)                                  Corporate Documents.  Receipt of the
following (or their equivalent) for each Credit Party:

 

                                               
(i)                                     Good Standing.  Certificates of good
standing, existence or its equivalent certified as of a recent date by the
appropriate governmental authorities of the state of incorporation and the state
in which its chief executive office is located.

 

                                               
(ii)                                  Organization Documents, Resolutions, Etc..

 

(A)                              copies of the Organization Documents of each
Credit Party certified to be true and complete as of a recent date by the
appropriate Governmental Authority of the state or other jurisdiction of its
incorporation or organization, where applicable, and certified by a secretary or
assistant secretary of such Credit Party to be true and correct as of the
Closing Date; and

 

(B)                                such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Credit Party as the Administrative Agent may require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Credit
Agreement and the other Credit Documents to which such Credit Party is a party.

 

                                               
(d)                                 Financial Information.  Receipt by the
Administrative Agent and the Lenders of each of the financial statements and
related information referenced in Section 6.1(i) and all other financial
information reasonably requested by the Administrative Agent and the Lenders, in
each case in form and substance satisfactory to the Administrative Agent and the
Lenders.

 

(e)                                  Priority of Liens.  The Administrative
Agent shall have received satisfactory evidence that (i) the Administrative
Agent, on behalf of the Lenders, holds a perfected, first priority Lien on all
Collateral and (ii) none of the Collateral is subject to any Liens other than
Permitted Liens.

 

(f)                                    Fees and Expenses.  Receipt by the
Administrative Agent, the Arranger and the Lenders of all fees and expenses
required to be paid to them on or prior to the Closing Date pursuant to the
Administrative Agent’s Fee Letter or this Credit Agreement.

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.4, for purposes of determining compliance with the conditions
specified in this Section 5.1, each Lender that has signed this Credit Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.

 

 

52

--------------------------------------------------------------------------------



 


5.2                                 CONDITIONS TO ALL EXTENSIONS OF CREDIT.


 

                                                The obligation of each Lender to
make any Extension of Credit (including the initial Extension of Credit) is
subject to the satisfaction of the following conditions precedent on the date of
making such Extension of Credit:

 

                                               
(a)                                  Representations and Warranties.  The
representations and warranties made by the Credit Parties herein or in any other
Credit Documents or which are contained in any certificate furnished at any time
under or in connection herewith shall be true and correct in all material
respects on and as of the date of such Extension of Credit as if made on and as
of such date (except for those which expressly relate to an earlier date and
those which are untrue solely as a result of a change permitted by this Credit
Agreement).

 

                                               
(b)                                 No Default or Event of Default.  No Default
or Event of Default shall have occurred and be continuing on such date or after
giving effect to such Extension of Credit and the application of the proceeds
thereof unless such Default or Event of Default shall have been waived in
accordance with this Credit Agreement.

 

                                               
(c)                                  Request for Credit Extension.  The
Administrative Agent and, if applicable, the L/C Issuer or the Swingline Lender
shall have received a Request for Extension of Credit in accordance with the
requirements hereof.

 

Each Request for Extension of Credit (including extensions of Eurodollar Loans
and conversions of Base Rate Loans into Eurodollar Loans) and each acceptance by
the Borrower of an Extension of Credit (including extensions of Eurodollar Loans
and conversions of Base Rate Loans into Eurodollar Loans) shall be deemed to
constitute a representation and warranty by the Borrower as of the date of such
Extension of Credit that the conditions precedent set forth in this Section 5.2
have been satisfied or waived in accordance with this Credit Agreement.

 


ARTICLE VI


 


REPRESENTATIONS AND WARRANTIES


 

Each Credit Party represents and warrants to the Administrative Agent and to
each Lender on the Closing Date and on the date of each Extension of Credit
(including extensions of Eurodollar Loans and conversions of Base Rate Loans
into Eurodollar Loans) that:

 


6.1                                 FINANCIAL CONDITION.


 

Each of the financial statements described below (copies of which have
heretofore been provided to the Administrative Agent for distribution to the
Lenders) have been prepared in accordance with GAAP consistently applied
throughout the periods covered thereby, are complete and correct in all material
respects and present fairly the financial condition and results from operations
of the entities and for the periods specified (subject in the case of interim
company-prepared statements to normal year-end adjustments and the absence of
footnotes):

 

                                               
(i)                                     audited consolidated balance sheets of
the members of the Consolidated Group for the fiscal year ending December 31,
2007, together with related consolidated statements of income and cash flows for
such fiscal year; and

 

 

53

--------------------------------------------------------------------------------

 

 

                                               
(ii)                                  the financial statements delivered to the
Administrative Agent by the Credit Parties pursuant to Sections 7.1(a) and (b).

 


6.2                                 NO CHANGES.


 

                                                Since December 31, 2007, there
has been no circumstance, development or event which has had or would be
reasonably expected to have a Material Adverse Effect.

 


6.3                                 ORGANIZATION; EXISTENCE; COMPLIANCE WITH
LAW.


 

                                                Each of the members of the
Consolidated Group (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization, except
to the extent that the failure to be in good standing would not, in the
aggregate, have a Material Adverse Effect, (b) has the corporate or other
necessary power and authority, and the legal right, to own and operate its
Property, to lease the Property it operates as lessee and to conduct the
business in which it is currently engaged, except to the extent that the failure
to have such power, authority and right would not, in the aggregate, have a
Material Adverse Effect, (c) is duly qualified as a foreign entity and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of Property or the conduct of its business requires such
qualification, other than in such jurisdictions where the failure to be so
qualified and in good standing would not, in the aggregate, have a Material
Adverse Effect, and (d) is in compliance with its Organizational Documents and
all Requirements of Law, except to the extent that the failure to comply
therewith would not, in the aggregate, be reasonably expected to have a Material
Adverse Effect.

 


6.4                                 POWER; AUTHORIZATION; ENFORCEABLE
OBLIGATIONS.


 

Each of the members of the Consolidated Group has the corporate or other
necessary power and authority, and the legal right, to make, deliver and perform
the Credit Documents to which it is a party and has taken all necessary
corporate or other action to authorize the execution, delivery and performance
by it of the Credit Documents to which it is a party.  No consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with
acceptance of Extensions of Credit or the making of the Guaranty hereunder or
with the execution, delivery or performance of any Credit Documents by the
members of the Consolidated Group (other than those which have been obtained,
such filings as are required by the Securities and Exchange Commission and to
fulfill other reporting requirements with Governmental Authorities) or with the
validity or enforceability of any Credit Document against the Credit Parties
(except such filings as are necessary in connection with the perfection of the
Liens created by such Credit Documents).  Each Credit Document has been duly
executed and delivered by each Credit Party that is party thereto.  Each Credit
Document constitutes a legal, valid and binding obligation of each Credit Party
that is a party thereto, enforceable against each such Credit Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

 


6.5                                 NO LEGAL BAR.


 

                                                The execution, delivery and
performance of the Credit Documents, the Borrowings and the use of the
Extensions of Credit does not violate any Requirement of Law, any Organizational
Documents of any member of the Consolidated Group or any Contractual Obligation
(except in the case of leases entered into for branch or office space in the
ordinary course of business, which in the aggregate will not have a Material
Adverse Effect) of any member of the Consolidated Group (except those as to
which waivers or consents have been obtained), and does not result in, or
require, the creation or imposition of any Lien on

 

 

54

--------------------------------------------------------------------------------


 

any of its Property pursuant to any Requirement of Law, any Organizational
Documents of any member of the Consolidated Group or any Contractual Obligation
of any member of the Consolidated Group other than the Liens arising under or
contemplated in connection with the Credit Documents.  No member of the
Consolidated Group is in default under or with respect to any of its Contractual
Obligations in any respect that would reasonably be expected to have a Material
Adverse Effect.

 


6.6                                 NO MATERIAL LITIGATION.


 

                                                No claim, litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the actual knowledge of the Responsible Officers,
threatened by or against, any members of the Consolidated Group or against any
of their respective properties or revenues which (a) purports to affect the
legality, validity or enforceability of any of the Credit Documents and which is
reasonably likely to be adversely determined, or (b) is reasonably likely to
have a Material Adverse Effect.

 


6.7                                 NO DEFAULT.


 

                                                No Default or Event of Default
has occurred and is continuing.

 


6.8                                 OWNERSHIP OF PROPERTY; LIENS.


 

                                                Each of the members of the
Consolidated Group has good and marketable title to, or a valid leasehold
interest in, all its Property material to the Consolidated Group, except to the
extent that the failure to do so would not, in the aggregate, have a Material
Adverse Effect; and none of the Property of the members of the Consolidated
Group is subject to any Lien, except for Permitted Liens.

 


6.9                                 INTELLECTUAL PROPERTY.


 

                                                Each of the members of the
Consolidated Group owns, or has the legal right to use, all United States
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (the “Intellectual
Property”) except for those the failure to own or have such legal right to use
would not be reasonably expected to have a Material Adverse Effect.  Set forth
on Schedule 6.9 is a list of all Intellectual Property registered or pending
registration with the United States Copyright Office or the United States Patent
and Trademark Office and owned by a Credit Party as of the Closing Date.

 


6.10                           NO BURDENSOME RESTRICTIONS.


 

                                                Neither compliance with the
Organization Documents of any member of the Consolidated Group, any Requirement
of Law or any Contractual Obligation of any member of the Consolidated Group
would be reasonably expected to have a Material Adverse Effect.

 


6.11                           TAXES.


 

                                                Each of the members of the
Consolidated Group has filed or caused to be filed all United States federal
income tax returns and all other material tax returns which, to the actual
knowledge of any Responsible Officer, are required to be filed and has paid
(a) all taxes shown to be due and payable on said returns or (b) all taxes shown
to be due and payable on any assessments of which it has received notice made
against it or any of its Property and all other taxes, fees or other charges
imposed on it or any of its Property by any Governmental Authority (other than
any (i) taxes, fees or other charges with respect to which the failure to pay,
in the aggregate, would not have a Material Adverse Effect or (ii) taxes, fees
or other charges the amount or validity of which are currently being contested
and with respect to which reserves in

 

 

55

--------------------------------------------------------------------------------


 

conformity with GAAP have been provided on the books of such Person), and no tax
Lien has been filed (other than tax Liens which, in the aggregate, would not
have a Material Adverse Effect), and, to the actual knowledge of the Responsible
Officers, no claim is being asserted, with respect to any such tax, fee or other
charge (other than such claims which, in the aggregate, would not have a
Material Adverse Effect).

 


6.12                           ERISA


 

(a)                                  Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Internal Revenue Code and
other federal or state Laws.  Each Plan that is intended to qualify under
Section 401(a) of the Internal Revenue Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Loan Parties, nothing has occurred which would prevent, or
cause the loss of, such qualification.  Each Loan Party and each ERISA Affiliate
have made all required contributions to each Plan subject to Section 412 of the
Internal Revenue Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Internal Revenue Code
has been made with respect to any Plan.

 

(b)                                 There are no pending or, to the best
knowledge of the Loan Parties, threatened claims, actions or lawsuits, or action
by any Governmental Authority, with respect to any Plan that could be reasonably
be expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

(c)                                  (i)  No ERISA Event has occurred or is
reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension
Liability; (iii) no Loan Party or any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) no Loan Party or any ERISA Affiliate has incurred,
or reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Section 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (v) no Loan Party or any ERISA Affiliate has engaged in a transaction
that could be subject to Section 4069 or 4212(c) of ERISA.

 


6.13                           GOVERNMENTAL REGULATIONS, ETC.


 

(a)                                  No part of the proceeds of the Extensions
of Credit hereunder will be used, directly or indirectly, for the purpose of
purchasing or carrying any “margin stock” within the meaning of Regulation U or
to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.  If
requested by any Lender or the Administrative Agent, the members of the
Consolidated Group will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR
Form U-1 referred to in said Regulation U.  No indebtedness being reduced or
retired out of the proceeds of the Extensions of Credit hereunder was or will be
incurred for the purpose of purchasing or carrying any margin stock within the
meaning of Regulation U or any “margin security” within the meaning of
Regulation T.  “Margin stock” within the meanings of Regulation U does not
constitute more than 25% of the value of the consolidated assets of the Borrower
and its Subsidiaries.  None of the transactions contemplated by this Credit
Agreement (including, without limitation, the direct or indirect use of the
proceeds of the Loans) will violate or result in a violation of the Securities
Act of 1933, the Exchange Act or Regulation T, U or X.

 

                                               
(b)                                 None of the members of the Consolidated
Group is subject to regulation under the Federal Power Act or the Investment
Company Act of 1940.  In addition, none of the members of the Consolidated Group
is an “investment company” registered or required to be registered under the
Investment Company Act

 

 

56

--------------------------------------------------------------------------------


 

of 1940, as amended, or is controlled by such a company.

 


6.14                           SUBSIDIARIES.


 

                                                Set forth on Schedule 6.14 are
all the Subsidiaries of the Borrower on the Closing Date and the jurisdiction of
their incorporation.

 


6.15                           PURPOSE OF EXTENSIONS OF CREDIT.


 

                                                The proceeds of the Loans will
be used by the Borrower solely (a) to refinance the loans outstanding under the
Existing Credit Agreement, (b) to finance Restricted Payments and (c) for
working capital, capital expenditures and other lawful corporate purposes of the
members of the Consolidated Group.

 


6.16                           ENVIRONMENTAL MATTERS.


 

                                                Except as would not reasonably
be expected to have a Material Adverse Effect, to the actual knowledge of each
Responsible Officer:

 

                                               
(a)                                  Each of the facilities and properties
owned, leased or operated by the members of the Consolidated Group (the “Subject
Properties”) and all operations at the Subject Properties are in compliance with
all applicable Environmental Laws, and there is no violation of any
Environmental Law with respect to the Subject Properties or the businesses
operated by the members of the Consolidated Group (the “Businesses”), and there
are no conditions relating to the Businesses or Subject Properties that could
give rise to liability of any member of the Consolidated Group under any
applicable Environmental Laws.

 

                                               
(b)                                 None of the Subject Properties contains, or
has previously contained, any Materials of Environmental Concern at, on or under
the Subject Properties in amounts or concentrations that constitute or
constituted a violation of, or could give rise to liability of any member of the
Consolidated Group under, Environmental Laws.

 

                                               
(c)                                  None of the members of the Consolidated
Group has received any written or verbal notice of, or inquiry from any
Governmental Authority regarding, any violation, alleged violation,
non-compliance, liability or potential liability regarding environmental matters
or compliance with Environmental Laws with regard to any of the Subject
Properties or the Businesses, nor does any Responsible Officer have actual
knowledge that any such notice will be received or is being threatened.

 

                                               
(d)                                 Materials of Environmental Concern have not
been transported or disposed of from the Subject Properties, or generated,
treated, stored or disposed of at, on or under any of the Subject Properties or
any other location, in each case by or on behalf any members of the Consolidated
Group in violation of, or in a manner that would be reasonably likely to give
rise to liability of any member of the Consolidated Group under, any applicable
Environmental Law.

 

                                               
(e)                                  No judicial proceeding or governmental or
administrative action is pending or, to the actual knowledge of any Responsible
Officer, threatened, under any Environmental Law to which any member of the
Consolidated Group is or will be named as a party, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other administrative or judicial requirements outstanding under any
Environmental Law with respect to any member of the Consolidated Group, the
Subject Properties or the Businesses.

 

                                               
(f)                                    There has been no release or, threat of
release of Materials of Environmental Concern at or from the Subject Properties,
or arising from or related to the operations (including, without limitation,

 

 

57

--------------------------------------------------------------------------------


 

disposal) of any member of the Consolidated Group in connection with the Subject
Properties or otherwise in connection with the Businesses, in violation of or in
amounts or in a manner that could give rise to liability of any member of the
Consolidated Group under Environmental Laws.

 


6.17                           OBLIGATIONS UNDER LEASES.


 

                                                Each member of the Consolidated
Group is current in payments, and is not otherwise in default, under any lease
for office or branch space, except as would not result in lease payment
obligations in excess of $500,000 in the aggregate for the Consolidated Group as
a whole at any time being owing and unpaid (including amounts in dispute).

 


6.18                           DISCLOSURE.


 

                                                None of the information,
reports, financial statements, exhibits or schedules, taken as a whole,
furnished by or on behalf of any member of the Consolidated Group to the
Administrative Agent or any Lender in connection with the negotiation of the
Credit Documents or included therein or delivered pursuant thereto contained any
material misstatement of fact or omitted to state any material fact necessary to
make the statements therein, in light of the circumstances under which they were
made, not materially misleading, provided that to the extent any such
information, report, financial statement, exhibit or schedule was based upon or
constitutes a forecast or projection, each of the Credit Parties represents only
that it acted in good faith and utilized reasonable assumptions and due care in
the preparation of such information, report, financial statement, exhibit or
schedule.

 


6.19                           BANK ACCOUNTS.


 

                                                Set forth on Schedule 6.19 is a
complete and accurate list of all bank accounts maintained by a member of the
Consolidated Group with any bank or other financial institution as of the
Closing Date.

 


6.20                           SOLVENCY.


 

                                                The Credit Parties are Solvent
on a consolidated basis.

 


6.21                           COLLATERAL MATTERS.


 

Set forth on Schedule 6.21(a) is the chief executive office, tax payer
identification number and, if applicable, organizational identification number
of each Credit Party as of the Closing Date.  The exact legal name and state of
organization of each Credit Party is as set forth on the signature
pages hereto.  Except as set forth on Schedule 6.21(b), no Credit Party has
during the five years preceding the Closing Date changed its legal name, changed
its state of formation or been party to a merger, consolidation or other change
in structure.

 


ARTICLE VII


 


AFFIRMATIVE COVENANTS


 

                                                Each Credit Party covenants and
agrees that on the Closing Date, and so long as this Credit Agreement is in
effect or any amounts owing under any Credit Document shall remain outstanding
and until the Commitments have been terminated, the Borrower shall, and in the
case of Sections 7.4, 7.5, 7.6, 7.7, 7.8, 7.10, 7.11, 7.13 and 7.14 shall cause
each of its Subsidiaries to:

 

 

58

--------------------------------------------------------------------------------


 


7.1                                 FINANCIAL STATEMENTS.


 

                                                Furnish, or cause to be
furnished, to the Administrative Agent (and the Administrative Agent shall
promptly furnish to the Lenders):

 

                                               
(a)                                  Audited Financial Statements.  As soon as
available, but in any event within 120 days after the end of each fiscal year,
an audited consolidated balance sheet of the members of the Consolidated Group
as of the end of such fiscal year and the related consolidated statements of
operations, shareholders’ equity and cash flows for such fiscal year, audited
and accompanied by a report and opinion of PricewaterhouseCoopers, LLP, or other
firm of independent certified public accountants of nationally recognized
standing reasonably acceptable to the Administrative Agent, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to a “going concern” or like qualification or
exception or qualification indicating that the scope of the audit was inadequate
to permit such independent certified public accountants to certify such
financial statements without such qualification.

 

                                               
(b)                                 Company-Prepared Financial Statements.  As
soon as available, but in any event

 

(i)                                     within forty-five (45) days (or, in the
case of the fourth fiscal quarter, seventy-five (75) days) after the end of each
fiscal quarter of the members of the Consolidated Group, unaudited consolidated
balance sheets of the Consolidated Group as of the end of each such fiscal
quarter, and consolidated statements of income and cash flows of the
Consolidated Group for such fiscal quarter, all in reasonable detail and
certified by a Responsible Officer of the Borrower as to the correctness and
accuracy of the financial information contained therein;

 

(ii)                                  within forty-five (45) days (or, in the
case of the fourth fiscal quarter, seventy-five (75) days) after the end of each
fiscal quarter of the Consolidated Group, a statement showing the revenue,
expenses and Branch Operating Income for each branch office of the Borrower and
its Domestic Subsidiaries (and, if requested by the Administrative Agent, its
Material Foreign Subsidiaries) for such fiscal quarter, all in reasonable detail
and certified by a Responsible Officer of the Borrower as to the correctness and
accuracy of the financial information contained therein; and

 

(iii)                               within forty-five (45) days (or, in the case
of the fourth fiscal quarter, seventy-five (75) days) after the end of each
fiscal quarter of the members of the Consolidated Group, an aging report of the
Transaction Receivables and other accounts receivable of the Borrower and its
Domestic Subsidiaries (and, if requested by the Administrative Agent, its
Material Foreign Subsidiaries);

 

together with, in each case, a consolidated balance sheet and consolidated
statement of income showing in comparative form the same information for the
Consolidated Group during the corresponding period or periods of the preceding
fiscal year or the portion of the fiscal year ending with such period, as
applicable, in each case subject to normal year-end audit adjustments.

 

All such financial statements shall be complete and correct in all material
respects (subject, in the case of interim statements, to normal year-end audit
adjustments) and shall be prepared in reasonable detail and in accordance with
GAAP applied consistently throughout the periods reflected therein and further
accompanied by a description of, and an estimation of the effect on the
financial statements on account of, any change in the application of accounting
principles as provided in Section 1.3(a).

 

As to any information contained in materials furnished pursuant to
Section 7.2(e), the Borrower shall not

 

 

59

--------------------------------------------------------------------------------


 

be separately required to furnish such information under clause (a) or
(b) above, but the foregoing shall not be in derogation of the obligation of the
Borrower to furnish the information and materials described in clauses (a) and
(b) above at the times specified therein.

 


7.2                                 CERTIFICATES; OTHER INFORMATION.


 

                                                Furnish, or cause to be
furnished, to the Administrative Agent (and the Administrative Agent shall
promptly furnish to the Lenders):

 

                                               
(a)                                  Accountant’s Certificate and Reports. 
Concurrently with the delivery of the financial statements referred to in
Section 7.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in the course of performing
their audit, nothing came to their attention that caused them to believe the
Borrower was not in compliance with the financial covenants contained in
Section 7.9 below insofar as such covenants relate to accounting matters, except
as specified in such certificate.

 

                                                                                               
(b)                                 Compliance Certificate.  Concurrently with
the delivery of the annual financial statements pursuant to Section 7.1(a) and
the financial statements delivered for the period ending on the last day of each
fiscal quarter of the Borrower pursuant to Section 7.1(b), a certificate of a
Responsible Officer in substantially the form of Schedule 7.2 and stating that,
to the best of such Responsible Officer’s knowledge and belief, (i) the
financial statements fairly present in all material respects the financial
condition of the parties covered by such financial statements during the period
specified therein, (ii) during such period the Credit Parties have observed or
performed in all material respects the covenants and other agreements hereunder
and under the other Credit Documents relating to them, and satisfied in all
material respects the conditions contained in this Credit Agreement to be
observed, performed or satisfied by them, and (iii) such Responsible Officer has
obtained no knowledge of any Default or Event of Default except as specified in
such certificate (each an “Compliance Certificate”).  Each Compliance
Certificate shall include reasonably detailed calculations that demonstrate
compliance with each of the financial covenants set forth in Section 7.9.

 

(c)                                  Annual Budget.  By March 1 of each year, an
annual business plan and budget of the Borrower and its Subsidiaries containing,
among other things, pro forma financial statements for each quarter of the next
fiscal year;

 

                                                                                               
(d)                                 Accountants’ Reports.  Promptly upon
receipt, a copy of any final (as distinguished from a preliminary or discussion
draft) “management letter” or other similar report submitted by independent
accountants or financial consultants to the members of the Consolidated Group in
connection with any annual, interim or special audit.

 

                                                                                               
(e)                                  SEC Filings.  Promptly after the same are
available, copies of each annual report, proxy or financial statement or other
report or communication sent to the stockholders of the Borrower, and copies of
all annual, regular, periodic and special reports and registration statements
which the Borrower may file or be required to file with the SEC under Section 13
or 15(d) of the Exchange Act;

 

(f)                                    Intellectual Property; Bank Accounts. 
Concurrently with the delivery of the annual financial statements pursuant to
Section 7.1(a) and the financial statements delivered for the period ending on
the last day of each fiscal quarter of the Borrower pursuant Section 7.1(b), a
certificate of a Responsible Officer of the Borrower listing (i) all
applications, if any, for Copyrights, Patents or Trademarks (each such term as
defined in the Security Agreement) made since the date of

 

 

60

--------------------------------------------------------------------------------


 

the prior certificate (or, in the case of the first such certificate, the
Closing Date), (ii) all issuances of registrations or letters on existing
applications for Copyrights, Patents and Trademarks (each such term as defined
in the Security Agreement) received since the date of the prior certificate (or,
in the case of the first such certificate, the Closing Date), (iii) all
Trademark Licenses, Copyright Licenses and Patent Licenses (each such term as
defined in the Security Agreement) entered into since the date of the prior
certificate (or, in the case of the first such certificate, the Closing Date)
and (iv) all bank accounts opened by the Borrower or any Subsidiary with any
bank or other financial institution made since the date of the prior certificate
(or, in the case of the first such certificate, the Closing Date).

 

(g)                                 Other Information.  Promptly, such
additional financial and other information as the Administrative Agent, at the
request of any Lender, may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 7.1(a) or (b) or
Section 7.2(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.1; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
facsimile or electronic mail) of the posting of any such documents and if
requested by the Administrative Agent provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. 
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 7.2(b) to the Administrative Agent.  Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 11.12);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated as “Public Side Information;” and
(z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that

 

 

61

--------------------------------------------------------------------------------


 

are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform that is not marked as “Public Side Information”.  Notwithstanding the
foregoing, the Borrower shall be under no obligation to mark any Borrower
Materials “PUBLIC.”

 


7.3                                 NOTICES.


 

                                                Give notice to the
Administrative Agent (which shall promptly transmit such notice to each Lender)
of:

 

                                                                                               
(a)                                  Defaults.  Promptly (and in any event
within five (5) Business Days) after any Responsible Officer has knowledge of
the occurrence of any Default or Event of Default.

 

                                                                                               
(b)                                 Contractual Obligations.  Promptly (and in
any event within ten (10) Business Days) after any Responsible Officer has
knowledge of the occurrence of any default or event of default under any
Contractual Obligation of any member of the Consolidated Group which would
reasonably be expected to have a Material Adverse Effect.

 

                                                                                               
(c)                                  Legal Proceedings.  Promptly (and in any
event within ten (10) Business Days) after any Responsible Officer has knowledge
of any litigation, or any investigation or proceeding (including without
limitation, any environmental proceeding), or any material development in
respect thereof, affecting any member of the Consolidated Group which, if
adversely determined, would reasonably be expected to have a Material Adverse
Effect.

 

(h)                                 ERISA Event.  Promptly notify the
Administrative Agent and each Lender of the occurrence of any ERISA Event.

 

                                                                                               
(d)                                 Accounting and Financial Reporting Changes. 
Promptly notify the Administrative Agent and each Lender of any material change
in accounting policies or financial reporting practices by the Borrower or any
Subsidiary.

 

                                                                                               
(e)                                  Other.  Promptly (and in any event within
ten (10) Business Days) any other development or event which a Responsible
Officer determines could reasonably be expected to have a Material Adverse
Effect.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the members of the Consolidated Group propose to take
with respect thereto.

 


7.4                                 PAYMENT OF TAXES.


 

                                                Pay and discharge, as the same
shall become due and payable, all its tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrower or such Subsidiary.

 


7.5                                 CONDUCT OF BUSINESS AND MAINTENANCE OF
EXISTENCE.


 

                                                Continue to engage in business
of the same general type as conducted on the Closing Date by the members of the
Consolidated Group, taken as a whole, and similar or related businesses
(including, without limitation, check cashing and selling and servicing
insurance products and policies provided by third parties); preserve, renew and
keep in full force and effect its legal existence except as otherwise

 

 

62

--------------------------------------------------------------------------------


 

permitted by this Credit Agreement; take all reasonable action to maintain all
rights, privileges, licenses and franchises necessary or desirable in the normal
conduct of its business except to the extent that failure to comply therewith
would not, in the aggregate, have a Material Adverse Effect; and comply with all
Contractual Obligations, its Organizational Documents and all Requirements of
Law applicable to it except to the extent that failure to comply therewith would
not, in the aggregate, have a Material Adverse Effect.

 


7.6                                 MAINTENANCE OF PROPERTY; INSURANCE.


 

(a)                                  Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted.

 

                                               
(b)                                 At all times maintain in full force and
effect insurance (including worker’s compensation insurance, liability
insurance, casualty insurance and business interruption insurance) in such
amounts, covering such risks and liabilities and with such deductibles or
self-insurance retentions as are in accordance with normal industry practice (or
as otherwise required by the Collateral Documents).

 


7.7                                 INSPECTION OF PROPERTY; BOOKS AND RECORDS;
DISCUSSIONS.


 

                                               
(a)                                  Keep proper books of records and account in
which full, true and correct entries in conformity with GAAP and all
Requirements of Law shall be made of all dealings and transactions in relation
to its businesses and activities.

 

(b)                                 Permit, during regular business hours and
upon reasonable notice to a Responsible Officer by the Administrative Agent, the
Administrative Agent to visit and inspect any of its properties and examine and
make abstracts (including photocopies) from any of its books and records (other
than materials protected by the attorney-client privilege and materials which
the members of the Consolidated Group may not disclose without violation of a
confidentiality obligation binding upon them) and to discuss the business,
operations, properties and financial and other condition of the members of the
Consolidated Group with officers and employees of the members of the
Consolidated Group and, so long as any discussion takes place in the presence of
a Responsible Officer, with officers and employees of the members of the
Consolidated Group and with the Borrower’s independent certified public
accountants.  Prior to the occurrence of an Event of Default, the costs and
expenses of the Administrative Agent for up to three (3) field audits in any
fiscal year shall be paid by Borrower.  After the occurrence and during the
continuance of an Event of Default hereunder, the costs and expenses of the
Administrative Agent for additional field audits and inspections shall be paid
for by the Borrower.

 


7.8                                 ENVIRONMENTAL LAWS.


 

                                               
(a)                                  Comply in all material respects with, and
take reasonable actions to ensure compliance in all material respects by all
tenants and subtenants, if any, with, all applicable Environmental Laws and
obtain and comply in all material respects with and maintain, and take
reasonable actions to ensure that all tenants and subtenants obtain and comply
in all material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws except to the extent that failure to do so would not reasonably be expected
to have a Material Adverse Effect; and

 

                                               
(b)                                 Conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal and other actions
required under Environmental Laws and promptly comply in all material respects
with all lawful orders and directives of all Governmental Authorities regarding
Environmental Laws except to the extent that the same are being contested in
good faith by appropriate proceedings and the failure to do or the pendency of
such proceedings would not reasonably be expected to have a

 

 

63

--------------------------------------------------------------------------------


 

Material Adverse Effect.

 


7.9                                 FINANCIAL COVENANTS.


 

                                                Comply with the following
financial covenants (each of which shall be computed in accordance with
Section 1.3(b), to the extent applicable):

 

(a)                                  Consolidated Net Worth.  As of the end of
each fiscal quarter of the Borrower, commencing with the first fiscal quarter
ending after the Closing Date, the Consolidated Net Worth shall not be less than
the sum of (i) $200 million plus (ii) as of the end of each fiscal quarter of
the Borrower, commencing with the fiscal quarter ending March 31, 2008, an
amount (but not less than zero) equal to fifty percent (50%) of Consolidated Net
Income for such fiscal quarter, such increases to be cumulative, plus (iii) an
amount equal to one hundred percent (100%) of net cash proceeds from any Equity
Transaction (after payment of all transaction costs, including expenses and
commissions) minus (iv) the aggregate amount of the Permitted Stock Repurchase.

 

(b)                                 Consolidated Total Leverage Ratio. As of the
end of each fiscal quarter of the Borrower, commencing with the first fiscal
quarter ending after the Closing Date, the Consolidated Total Leverage Ratio
shall not be greater than 3.5:1.0.

 

(c)                                  Consolidated Senior Secured Leverage Ratio.
As of the end of each fiscal quarter of the Borrower, commencing with the first
fiscal quarter ending after the Closing Date, the Consolidated Senior Secured
Leverage Ratio shall not be greater than 2.0:1.0.

 

(d)                                 Consolidated Fixed Charge Coverage Ratio. As
of the end of each fiscal quarter of the Borrower, commencing with the first
fiscal quarter ending after the Closing Date, the Consolidated Fixed Charge
Coverage Ratio shall not be less than 1.25:1.0.

 

                                               
(e)                                  Charge-Offs.  As of the last day of each
fiscal quarter of the Borrower, the average of the amount of actual charge-offs
(net of recoveries and sales of charged-off receivables) incurred during each
fiscal month ending during the period of twelve consecutive months ending on
such day shall not exceed four and one-half percent (4.50%) of the average of
the amount of the Adjusted Transaction Receivables outstanding at the end of
each fiscal month ending during the period of twelve consecutive months ending
on such day.

 


7.10                           ADDITIONAL GUARANTIES AND STOCK PLEDGES.


 

(a)                                  By the date sixty (60) days after any
Person becomes a Domestic Subsidiary (or such later date as may be agreed by the
Administrative Agent), (i) cause such Domestic Subsidiary to become a Guarantor
by execution of a Joinder Agreement, (ii) deliver with the Joinder Agreement
such supporting resolutions, incumbency certificates, corporate formation and
organizational documentation and opinions of counsel as the Administrative Agent
may reasonably request, and (iii) deliver stock certificates and related pledge
agreements or pledge joinder agreements evidencing the pledge of all of the
Capital Stock of such Domestic Subsidiary, together with undated stock transfer
powers executed in blank.  Notwithstanding the foregoing, any Subsidiary that is
a Special Purpose Subsidiary shall not be required to comply with clauses
(i) and (ii) of this Section 7.10(a), provided that (A) the Credit Parties
shall, within sixty (60) days after the acquisition and/or formation of such
Subsidiary, deliver certificates representing the Capital Stock of such
Subsidiary and related pledge agreements or pledge joinder agreements evidencing
the pledge of all of the Capital Stock of such Subsidiary, together with undated
transfer powers executed in blank, and (B) if at any time such Subsidiary is not
deemed a Special Purpose Subsidiary, shall within sixty (60) days thereof become
a Guarantor by complying with clauses (i) and (ii) of this Section 7.10(a).

 

 

64

--------------------------------------------------------------------------------

 

 

(b)                                 By the date sixty (60) days after any Person
becomes a Foreign Subsidiary with Capital Stock directly owned by any Credit
Party (or such later date as may be agreed by the Administrative Agent), to the
extent permitted under applicable law, deliver stock certificates and related
pledge agreements or pledge joinder agreements evidencing the pledge of 65% (or
such greater percentage that, due to a change in an applicable law after the
date hereof, (1) could not reasonably be expected to cause the undistributed
earnings of such Foreign Subsidiary as determined for United States federal
income tax purposes to be treated as a deemed dividend to such Foreign
Subsidiary’s United States parent and (2) could not reasonably be expected to
cause any material adverse tax consequences) of the issued and outstanding
Capital Stock entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Capital Stock not
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) in
each Foreign Subsidiary directly owned by any Credit Party to be subject at all
times to a first priority, perfected Lien in favor of the Administrative Agent
to secure the Obligations, together with opinions of counsel and any filings and
deliveries necessary or appropriate, as determined by the Administrative Agent
in its reasonable discretion, in connection therewith to perfect the security
interests therein, all in form and substance reasonably satisfactory to the
Administrative Agent (such pledge agreements and pledge joinder agreements shall
be governed by US law unless otherwise requested by the Administrative Agent,
and if the Administrative Agent requests foreign law pledge agreements or pledge
joinder agreements then the date by which such pledge agreements, pledge joinder
agreements and related opinions of counsel and filings and deliveries shall be
delivered to the Administrative Agent shall be 90 days after request by the
Administrative Agent or such later day as may be agreed by the Administrative
Agent).

 


7.11                           OWNERSHIP OF SUBSIDIARIES.


 

                                                The Borrower shall, directly or
indirectly, own at all times 100% of the Capital Stock of each of its
Subsidiaries except to the extent necessary to qualify directors where required
by applicable law or to satisfy other requirements of applicable law with
respect to the ownership of Capital Stock of Foreign Subsidiaries.

 


7.12                           USE OF PROCEEDS.


 

                                                Use the Loans solely for the
purposes provided in Section 6.15.

 


7.13                           ACKNOWLEDGMENT OF GRANT OF SECURITY INTEREST IN
DEPOSIT ACCOUNTS.


 

                                                Use best efforts to obtain a
deposit account control agreement from each financial institution (other than
any Lender) with which the Borrower or any Subsidiary maintains any deposit
account which agreement shall be in form and substance reasonably satisfactory
to the Administrative Agent.

 


ARTICLE VIII


 


NEGATIVE COVENANTS


 

                                                Each Credit Party covenants and
agrees that on the Closing Date, and so long as this Credit Agreement is in
effect or any amounts owing under any Credit Document shall remain outstanding
and until the Commitments have been terminated, no member of the Consolidated
Group shall:

 


8.1                                 INDEBTEDNESS.


 

                                                Contract, create, incur, assume
or permit to exist any Indebtedness, except:

 

 

65

--------------------------------------------------------------------------------


 

(a)                                  Indebtedness arising or existing under this
Credit Agreement and the other Credit Documents;

 

(b)                                 Indebtedness set forth in Schedule 8.1, and
renewals, refinancings and extensions thereof on terms and conditions consistent
with then prevailing market standards for such existing Indebtedness;

 

(c)                                  purchase money Indebtedness (including
Capital Lease Obligations) incurred after the Closing Date to provide all or a
portion of the purchase price or costs of construction of an asset or, in the
case of a sale/leaseback transaction as described in Section 8.8, to finance the
value of such asset owned by a member of the Consolidated Group, provided that
(i) such Indebtedness when incurred shall not exceed the purchase price or cost
of construction of such asset or, in the case of a sale/leaseback transaction,
the fair market value of such asset, (ii) no such Indebtedness shall be
refinanced for a principal amount in excess of the principal balance outstanding
thereon at the time of such refinancing, and (iii) the total amount of all such
Indebtedness shall not exceed $2,500,000 at any time outstanding;

 

(d)                                 Indebtedness owing under Swap Contracts,
provided that such Swap Contracts are (or were) entered into by such Person in
the ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view”;

 

(e)                                  Indebtedness owing under Treasury
Management Agreements;

 

(f)                                    unsecured intercompany Indebtedness owing
by a member of the Consolidated Group to another member of the Consolidated
Group;

 

(g)                                 Subordinated Debt provided that after giving
effect to the incurrence of such Subordinated Debt on a Pro Forma Basis, the
Borrower would be in compliance with the financial covenants in Section 7.9 as
of the most recent fiscal quarter end for which the Administrative Agent has
received the Compliance Certificate required by Section 7.2(b);

 

(h)                                 Securitization Transactions approved in
writing by the Required Lenders;

 

(i)                                     mortgage Indebtedness of Church &
Commerce, LLC incurred to purchase the Specified Real Property in an aggregate
principal not to exceed $6,600,000 at any time outstanding and renewals,
refinancings and extensions thereof, provided that any such renewal, refinancing
or extension shall not increase the principal amount of such Indebtedness
outstanding at the time of such renewal, refinancing or extension;

 

(j)                                     Indebtedness consisting of deferred
purchase price obligations (including, without limitation, earnout payment
obligations) relating to Acquisitions permitted by Section 8.4;

 

(k)                                  Indebtedness of Specified Foreign
Subsidiaries, provided that the aggregate principal amount of such Indebtedness
shall not exceed $50 million at any time outstanding;

 

(l)                                     Indebtedness of a Person acquired in an
Acquisition permitted by Section 8.4, provided that (i) such Indebtedness
existed at the time of such Acquisition and (ii) after giving effect to the
incurrence of such Indebtedness on a Pro Forma Basis (treating such Indebtedness
as

 

 

66

--------------------------------------------------------------------------------


 

being incurred on the date of consummation of such Acquisition), the Borrower
would be in compliance with the financial covenants in Section 7.9 as of the
most recent fiscal quarter end for which the Administrative Agent has received
the Compliance Certificate required by Section 7.2(b);

 

(m)                               Support Obligations of Indebtedness permitted
under this Section 8.1; and

 

(n)                                 other unsecured Indebtedness of the Borrower
of up to $1,500,000 in the aggregate at any time outstanding.

 

                                                Notwithstanding the foregoing,
any Special Purpose Subsidiary shall not contract, create, incur, assume or
permit to exist any Indebtedness except Indebtedness permitted by
Section 8.1(i).

 


8.2                                 LIENS.


 

                                                Contract, create, incur, assume
or permit to exist any Lien with respect to any of its Property, whether now
owned or hereafter acquired, except for Permitted Liens.

 


8.3                                 CONSOLIDATION, MERGER, DIVESTITURE, ETC.


 

                                               
(a)                                  Enter into a transaction of merger or
consolidation, except

 

                                               
(i)                                     a member of the Consolidated Group may
be a party to a transaction of merger or consolidation with another member of
the Consolidated Group, provided that (A) if the Borrower is a party thereto,
the Borrower shall be the surviving corporation, (B) if a Guarantor is a party
thereto and the Borrower is not a party thereto, the surviving entity shall be
either a Guarantor or a Domestic Subsidiary that becomes a Guarantor pursuant to
Section 7.10(a) concurrently therewith, (C) no Default or Event of Default shall
exist either immediately prior to or immediately after giving effect thereto and
(D) in the case of the merger or consolidation involving the Borrower or any
Domestic Subsidiary, the Borrower shall provide ten (10) days prior written
notice to the Administrative Agent; and

 

                                               
(ii)                                  a Subsidiary of the Borrower may be a
party to a transaction of merger or consolidation with any Person (other than a
member of the Consolidated Group) in connection with an Acquisition permitted
under Section 8.4 and a Divestiture permitted under Section 8.3(b).

 

                                               
(b)                                 Make any Divestiture (other than a sale of
Securitization Receivables in connection with a Securitization Transaction
approved in writing by the Required Lenders) which:

 

                                               
(i)                                     in any instance (including any series of
related transactions comprising a Divestiture) shall be of Property (or of a
Person owning Property) constituting more than $1,000,000; or

 

                                               
(ii)                                  in the aggregate in any fiscal year shall
be of Property (or of a Person owning Property) constituting more than
$2,500,000;

 

provided in the case of any Divestiture permitted under subsections (i) and
(ii) above, after giving effect thereto on a Pro Forma Basis (x) the Borrower
would be in compliance with the financial covenants in Section 7.9 as of the
most recent fiscal quarter end for which the Administrative Agent has received
the Compliance Certificate required by Section 7.2(b); and (y) no Default or
Event of Default shall exist.

 

 

 

67

--------------------------------------------------------------------------------


 

                                               
(c)                                  In the case of the Borrower, liquidate,
wind-up or dissolve, whether voluntarily or involuntarily (or suffer to permit
any such liquidation or dissolution).

 

                                                Any consent of the Required
Lenders requested by the Borrower in connection with a Divestiture not otherwise
permitted under this Section 8.3 shall not be arbitrarily withheld or
unreasonably delayed.

 


8.4                                 ACQUISITIONS.


 

                                                Make any Acquisition unless

 

                                               
                                               
(a)                                  the aggregate cash and non-cash
consideration (including, without limitation, the aggregate principal amount of
assumed Indebtedness, the Borrower’s good faith estimate of the amount of all
deferred purchase price obligations (including, without limitation, earnout
payment obligations) and the fair market value of all Capital Stock of the
Borrower as determined in accordance with any related acquisition agreement)
payable in respect of all Acquisitions shall not exceed $100 million during the
term of this Credit Agreement; provided that if after giving effect to any
Acquisition on a Pro Forma Basis the Consolidated Total Leverage Ratio would not
exceed 3.0:1.0 as of the most recent fiscal quarter end for which the
Administrative Agent has received the Compliance Certificate required by
Section 7.2(b), then such Acquisition may cause the aggregate cash and non-cash
consideration payable in respect of all Acquisitions to exceed such $100 million
limit but shall not in any event cause the aggregate cash and non-cash
consideration payable in respect of all Acquisitions to exceed $175 million
during the term of this Credit Agreement;

 

                                               
                                               
(b)                                 the Board of Directors of the Person which
is, or whose Property is, the subject of such Acquisition shall have approved
such Acquisition;

 

                                               
                                               
(c)                                  the aggregate cash and non-cash
consideration (including, without limitation, the aggregate principal amount of
assumed Indebtedness, the Borrower’s good faith estimate of the amount of all
deferred purchase price obligations (including, without limitation, earnout
payment obligations) and the fair market value of all Capital Stock of the
Borrower as determined in accordance with any related acquisition agreement)
payable in respect of all Acquisitions of Persons that are not incorporated or
organized under the Laws of any State of the United States of America or the
District of Columbia or Property that is located outside of the United States of
America shall not exceed $50 million during the term of this Credit Agreement;
and

 

                                               
                                               
(d)                                 after giving effect to such Acquisition (and
the incurrence of Funded Debt in connection therewith) on a Pro Forma Basis,
(A) the Borrower would be in compliance with the financial covenants in
Section 7.9 as of the most recent fiscal quarter end for which the
Administrative Agent has received the Compliance Certificate required by
Section 7.2(b); and (B) no Default or Event of Default shall exist.

 


8.5                                 INVESTMENTS.


 

                                                Make any Investment in any
Person except for Permitted Investments.

 


8.6                                 CHANGE IN FISCAL YEAR; CHANGE IN LEGAL NAME
OR STATE OF FORMATION; AMENDMENT TO ORGANIZATION DOCUMENTS.


 

                                               
(a)                                  Change its fiscal year from a December 31
fiscal year end.

 

 

68

--------------------------------------------------------------------------------


 

                                               
(b)                                 Change its legal name or state of formation
unless it has provided ten (10) days prior written notice to the Administrative
Agent.

 

                                               
(c)                                  Amend its Organization Documents in a
manner materially adverse to the Lenders.

 


8.7                                 RESTRICTED PAYMENTS.


 

                                                Make or permit any Restricted
Payments, other than:

 

(a)                                  quarterly dividends by the Borrower
provided that:

 

(i)                                     the aggregate amount of dividends paid
in any fiscal quarter shall not exceed the greater of:

 

(A)                              fifty percent (50%) of the Consolidated Net
Income for the most recently ended fiscal quarter; and

 

(B)                                $0.125 (such amount to be adjusted for any
stock dividends, stock splits, reverse stock splits and similar transactions)
multiplied by the lesser of (x) the number of outstanding share of Capital Stock
of the Borrower and (y) 73 million (such amount to be adjusted for any stock
dividends, stock splits, reverse stock splits and similar transactions); and

 

(ii)                                  after giving effect to such dividends (and
the incurrence of Funded Debt in connection therewith) on a Pro Forma Basis,
(A) the Borrower would be in compliance with the financial covenants in
Section 7.9 as of the most recent fiscal quarter end for which the
Administrative Agent has received the Compliance Certificate required by
Section 7.2(b); and (B) no Default or Event of Default shall exist;

 

(b)                                 the Permitted Stock Repurchase provided that
after giving effect to such Permitted Stock Repurchase (and the incurrence of
Funded Debt in connection therewith) on a Pro Forma Basis, (i) the Borrower
would be in compliance with the financial covenants in Section 7.9 as of the
most recent fiscal quarter end for which the Administrative Agent has received
the Compliance Certificate required by Section 7.2(b); and (ii) no Default or
Event of Default shall exist; and

 

(c)                                  the Borrower may repurchase shares of its
Capital Stock held by any employee, officer or director upon the termination of
employment of such employee, officer or director or in connection with the
payment of tax liability or withholding related to restricted Capital Stock of
any employee, officer or director, provided that (i) after giving effect to such
repurchase (and the incurrence of Funded Debt in connection therewith) on a Pro
Forma Basis, (A) the Borrower would be in compliance with the financial
covenants in Section 7.9 as of the most recent fiscal quarter end for which the
Administrative Agent has received the Compliance Certificate required by
Section 7.2(b) and (B) no Default or Event of Default shall exist and (ii) the
aggregate amount of all such repurchases shall not exceed $1.5 million during
the term of this Credit Agreement.

 


8.8                                 SALE LEASEBACKS.


 

                                                Except as permitted pursuant to
Section 8.1(c) hereof, directly or indirectly, become or remain liable as lessee
or as guarantor or other surety with respect to any lease, whether an Operating
Lease or a

 

 

69

--------------------------------------------------------------------------------


 

Capital Lease, of any Property, whether now owned or hereafter acquired,
(i) which such Person has sold or transferred or is to sell or transfer to any
other Person other than a member of the Consolidated Group or (ii) which such
Person intends to use for substantially the same purpose as any other Property
which has been sold or is to be sold or transferred by such Person to any other
Person in connection with such lease.

 


8.9                                 NO FURTHER NEGATIVE PLEDGES.


 

                                                Enter into, or permit to exist,
any Contractual Obligation that (a) encumbers or restricts the ability of the
Borrower or any Domestic Subsidiary to pledge its Property to secure the
Obligations or any renewals, refinancings, exchanges, refundings or extension
thereof, except for (i) any document or instrument governing Indebtedness
incurred pursuant to Section 8.1(c), provided that any such restriction
contained therein relates only to the asset or assets constructed or acquired in
connection therewith, (ii) any document or instrument governing Indebtedness
incurred pursuant to Section 8.1(i), provided that any such restriction
contained therein relates only to the Specified Real Property, (iii) any
Permitted Lien or any document or instrument governing any Permitted Lien,
provided that any such restriction contained therein relates only to the asset
or assets subject to such Permitted Lien, (iv) customary restrictions and
conditions contained in any agreement relating to the sale of any property
permitted under Section 8.3(b) pending the consummation of such sale, (v) any
document or instrument governing Indebtedness incurred pursuant to
Section 8.1(l), (vi) any document or instrument governing any Securitization
Transaction, provided that any such restriction relates only to the applicable
Securitization Receivables actually sold, conveyed or otherwise contributed
pursuant to such Securitization Transaction and (vii) customary restrictions
contained in any contract, lease or governmental approval, consent, license or
permit obtained and entered into in the ordinary course of business, provided
that any such restriction relates only to such contract, lease or governmental
approval, consent, license or and permit, (b) encumbers or restricts the ability
of the Borrower or any Domestic Subsidiary to act as a Loan Party pursuant to
the Loan Documents or any renewals, refinancings, exchanges, refundings or
extension thereof or (c) requires the grant of any security for any obligation
if such property is given as security for the Obligations.

 


8.10                           TRANSACTIONS WITH AFFILIATES.


 

Enter into or permit to exist any transaction or series of transactions with any
Affiliate of such Person other than (a) transactions between Credit Parties,
(b) intercompany transactions expressly permitted by this Credit Agreement,
(c) customary compensation and reimbursement of expenses of officers and
directors and (d) except as otherwise specifically limited in this Credit
Agreement, other transactions which are entered into in the ordinary course of
such Person’s business on terms and conditions substantially as favorable to
such Person as would be obtainable by it in a comparable arms-length transaction
with a Person other than an Affiliate.

 


8.11                           SUBORDINATED DEBT.


 

(a)                                  Except as may be expressly agreed to by the
Administrative Agent in any subordination agreement, intercreditor agreement or
like agreement executed by the Administrative Agent in connection with the
applicable Subordinated Debt, amend or modify any Subordinated Debt if such
amendment or modification would add or change any terms in a manner adverse to
the Borrower or any Subsidiary (including, without limitation, any amendment or
modification that would shorten the final maturity or average life to maturity
or require any payment to be made sooner than originally scheduled or increase
the interest rate applicable thereto).

 

(b)                                 Except as may be expressly agreed to by the
Administrative Agent in any subordination agreement, intercreditor agreement or
like agreement executed by the Administrative Agent in connection

 

 

70

--------------------------------------------------------------------------------


 

with the applicable Subordinated Debt, make (or give any notice with respect
thereto) any voluntary or optional payment or prepayment or redemption or
acquisition for value of (including without limitation, by way of depositing
money or securities with the trustee with respect thereto before due for the
purpose of paying when due), refund, refinance or exchange of any Subordinated
Debt.

 

(c)                                  Make any payment of principal or interest
on any Subordinated Debt in violation of the subordination provisions of such
Subordinated Debt.

 


ARTICLE IX


 


EVENTS OF DEFAULT AND REMEDIES


 


9.1                                 EVENTS OF DEFAULT.


 

                                                An Event of Default shall exist
upon the occurrence of any of the following specified events (each an “Event of
Default”):

 

                                         
(a)                                        Payment.  Any Credit Party shall

 

                                           
                                               
(i)                                     default in the payment on the due date
of any principal of any of the Loans, or

 

                                                 
(ii)                                  default, and such default shall continue
for three (3) or more Business Days, in the payment when due of any
reimbursement obligations arising from drawings under Letters of Credit, or of
any interest on the Loans or on any reimbursement obligations arising from
drawings under Letters of Credit, or of any fees or other amounts owing
hereunder, under any of the other Credit Documents or in connection herewith or
therewith; or

 

                                               
(b)                                 Representations.  Any representation,
warranty or statement made or deemed to be made herein, in any of the other
Credit Documents, or in any statement or certificate delivered or required to be
delivered pursuant hereto or thereto shall prove untrue in any material respect
on the date as of which it was made or deemed to have been made (other than
those which are untrue solely as a result of changes permitted by this Credit
Agreement); or

 

                                               
(c)                                  Covenants.

 

                                           
                                               
(i)                                     Default in the due performance or
observance of any term, covenant or agreement contained in Section 7.3(a),
7.7(b), 7.9, 7.12 or 8.1 through 8.11, inclusive, or

 

                                           
                                               
(ii)                                  Default in the due performance or
observance of any term, covenant or agreement (other than those referred to in
subsections (a), (b) or (c)(i) of this Section 9.1) contained in this Credit
Agreement or any other Credit Document and such default shall continue
unremedied for a period of at least 30 days after the earlier of a Responsible
Officer becoming aware of such default or notice thereof by the Administrative
Agent; or

 

                                               
(d)                                 Invalidity of Credit Documents.  Except as
to any Credit Party which is dissolved, released or merged or consolidated out
of existence as the result of or in connection with a dissolution, merger or
disposition permitted by Section 8.3, any Credit Document shall fail to be in
full force and effect or to give the Administrative Agent and/or the Lenders any
material part of the Liens, rights, powers and privileges purported to be
created thereby; or any Credit Party contests in any manner the validity or
enforceability of any Credit Document; or any Credit Party denies that it has
any or further liability or obligation under any Credit Document, or purports to
revoke, terminate or rescind any Credit

 

 

71

--------------------------------------------------------------------------------


 

Document; or

 

                                               
(e)                                  Bankruptcy, etc.  Any Bankruptcy Event
shall occur with respect to any Credit Party or any Material Foreign Subsidiary;
or

 

                                               
(f)                                    Defaults under Other Indebtedness.  With
respect to any Indebtedness (other than Indebtedness outstanding under this
Credit Agreement) in excess of $1,000,000 in the aggregate for the Consolidated
Group taken as a whole, (A) (1) any Credit Party shall default in any payment
(beyond the applicable grace period with respect thereto, if any) with respect
to any such Indebtedness, or (2) the occurrence and continuance of a default in
the observance or performance relating to such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event or condition shall occur or condition exist, the effect of which default
or other event or condition is to cause, or permit, the holder or holders of
such Indebtedness (or trustee or agent on behalf of such holders) to cause
(determined without regard to whether any notice or lapse of time is required),
any such Indebtedness to become due prior to its stated maturity; or (B) any
such Indebtedness shall be declared due and payable, or required to be prepaid
other than by a regularly scheduled required prepayment, prior to the stated
maturity thereof; or

 

                                               
(g)                                 Judgments.  Any member of the Consolidated
Group shall fail within 30 days of the date due and payable to pay, bond or
otherwise discharge any judgment, settlement or order for the payment of money
which judgment, settlement or order, when aggregated with all other such
judgments, settlements or orders due and unpaid at such time, exceeds
$1,000,000, and which is not stayed on appeal (or for which no motion for stay
is pending) or is not otherwise being executed; or

 

                                               
(h)                                 ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of the Borrower under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of the Threshold Amount, or (ii) the Borrower or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or

 

                                               
(j)                                     Subordination Debt Documentation.  The
subordination provisions of the documents evidencing or governing any
Subordinated Debt shall, in whole or in part, terminate, cease to be effective
or cease to be legally valid, binding and enforceable against any holder of the
applicable Subordinated Debt.

 

(k)                                  Ownership.  There shall occur a Change of
Control.

 


9.2                                 REMEDIES UPON EVENT OF DEFAULT.


 

Upon the occurrence and during the continuation of any Event of Default, the
Administrative Agent shall, upon the request and direction of, or may, with the
consent of, the Required Lenders, by written notice to the Credit Parties take
any or all of the following actions:

 

(a)                                  declare the commitment of each Lender to
make Loans and any obligation of the L/C Issuer to make L/C Extension of Credits
to be terminated, whereupon such commitments and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Credit

 

 

72

--------------------------------------------------------------------------------


 

Document to be immediately due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby expressly waived by the
Borrower;

 

(c)                                  require that the Borrower Cash
Collateralize the L/C Obligations (in an amount equal to the then outstanding
principal amount thereof); and

 

(d)                                 exercise on behalf of itself, the Lenders
and the L/C Issuer all rights and remedies available to it, the Lenders and the
L/C Issuer under the Credit Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Extension of Credits shall automatically terminate,
the unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 


9.3                                 APPLICATION OF FUNDS.


 

After the exercise of remedies provided for in Section 9.2 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.2), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such
pursuant to the Loan Documents;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer pursuant to the Loan
Documents (including fees, charges and disbursements of counsel to the
respective Lenders and the L/C Issuer and amounts payable under Article III),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Swap Contract between the Borrower or any Subsidiary and
any Lender or any Affiliate of a Lender to the extent such Swap Contract is
permitted by Section 8.1(d), ratably among the Lenders (and, in the case of such
Swap Contracts, Affiliates of Lenders) and the L/C Issuer in proportion to the
respective amounts described in this clause Third held by them;

 

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of breakage, termination
or other payments, and any interest accrued thereon, due under any Swap Contract
between the Borrower or any Subsidiary and any Lender or any Affiliate of a
Lender to the extent such Swap Contract is permitted by Section 8.1(d),
(c) payments of amounts due under any Treasury Management Agreement between the
Borrower or any Subsidiary and any Lender or any Affiliate of a Lender and
(d) Cash Collateralize that portion of L/C Obligations comprised of the
aggregate undrawn amount of

 

 

73

--------------------------------------------------------------------------------


 

Letters of Credit, ratably among the Lenders (and, in the case of such Swap
Contracts and Treasury Management Agreements, Affiliates of Lenders) and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Section 2.3(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 


ARTICLE X


 


ADMINISTRATIVE AGENT


 


10.1                           APPOINTMENT AND AUTHORITY.


 

Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Credit Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuer, and no Credit Party shall have rights as a third party
beneficiary of any of such provisions.

 

The Administrative Agent shall also act as the “collateral agent” under the
Credit Documents, and each of the Lenders (in its capacities as a Lender and
Swingline Lender (if applicable)) and the L/C Issuer hereby irrevocably appoints
and authorizes the Administrative Agent to act as the agent of such Lender and
the L/C Issuer for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Credit Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 10.5 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article X and Article XI (including Section 11.5(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Credit Documents) as if set forth in full herein with respect
thereto.

 


10.2                           RIGHTS AS A LENDER.


 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

 

 

74

--------------------------------------------------------------------------------


 


10.3                           EXCULPATORY PROVISIONS.


 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:

 

(a)                                  shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default or Event of Default has
occurred and is continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Credit Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Credit Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion or the opinion of its counsel, may expose the Administrative Agent
to liability or that is contrary to any Credit Document or applicable Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Credit Documents, have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to any
Credit Party or any of its Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.6 and 9.2) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default or Event of Default unless and
until notice describing such Default or Event of Default is given to the
Administrative Agent by the Borrower, a Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Credit Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default or Event
of Default, (iv) the validity, enforceability, effectiveness or genuineness of
this Credit Agreement, any other Credit Document or any other agreement,
instrument or document,or the creation, perfection or priority of any Lien
purported to be created by the Collateral Documents, (v) the value or the
sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article V or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 


10.4                           RELIANCE BY ADMINISTRATIVE AGENT.


 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by

 

 

75

--------------------------------------------------------------------------------


 

it to have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Credit Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 


10.5                           DELEGATION OF DUTIES.


 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 


10.6                           RESIGNATION OF ADMINISTRATIVE AGENT.


 

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Credit Documents (except that in
the case of any collateral security held by the Administrative Agent on behalf
of the Lenders or the L/C Issuer under any of the Credit Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this Section).  The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring Administrative Agent’s resignation hereunder and under the
other Credit Documents, the provisions of this Article and Section 11.5 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

 

 

76

--------------------------------------------------------------------------------

 

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swingline
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swingline Lender, (ii) the retiring L/C Issuer and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Credit Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

 


10.7                           NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER
LENDERS.


 

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Credit Agreement.  Each Lender and the L/C Issuer also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Credit
Agreement, any other Credit Document or any related agreement or any document
furnished hereunder or thereunder.

 


10.8                           NO OTHER DUTIES; ETC.


 

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Credit Agreement or any of the
other Credit Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.

 


10.9                           ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM.


 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

                                               
(a)                                  to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations arising under the Credit Documents
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the L/C Issuer and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the L/C Issuer and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the L/C Issuer and the Administrative Agent under
Sections 2.3(i) and (j), 2.9 and 11.5) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

 

77

--------------------------------------------------------------------------------


 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.9 and 11.5.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 


10.10                     COLLATERAL AND GUARANTY MATTERS.


 

The Lenders and the L/C Issuer irrevocably authorize the Administrative Agent,
at its option and in its discretion,

 

(a)                                  to release any Lien on any Property granted
to or held by the Administrative Agent under any Credit Document (i) upon
termination of the Aggregate Revolving Commitments and payment in full of all
Obligations (other than contingent indemnification obligations) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to the Administrative Agent and the
L/C Issuer shall have been made), (ii) that is transferred or to be transferred
as part of or in connection with any Divestiture permitted hereunder or under
any other Credit Document or any Involuntary Divestiture, or (iii) as approved
in accordance with Section 11.6;

 

(b)                                 to subordinate any Lien on any Property
granted to or held by the Administrative Agent under any Credit Document to the
holder of any Lien on such Property that is permitted by clause (i) of the
definition of “Permitted Liens”; and

 

(c)                                  to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this
Section 10.10.

 


ARTICLE XI


 


MISCELLANEOUS


 


11.1                           NOTICES; EFFECTIVENESS; ELECTRONIC
COMMUNICATIONS.


 

(a)                                  Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

 

78

--------------------------------------------------------------------------------


 

(i)                                     if to the Borrower or any other Credit
Party, the Administrative Agent, the L/C Issuer or the Swingline Lender, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 11.1; and

 

(ii)                                  if to any other Lender, to the address,
facsimile number, electronic mail address or telephone number specified in its
Administrative Questionnaire (copies of which the Administrative Agent shall
deliver to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).  Notwithstanding the foregoing, notices and other communications
to the Borrower pursuant to Section 9.1 shall not be effective until actually
received by the Borrower

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuer hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that

 

 

79

--------------------------------------------------------------------------------


 

such losses, claims, damages, liabilities or expenses are determined by a court
of competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to the
Borrower, any Lender, the L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

 

(d)                                 Change of Address, Etc.  Each of the
Borrower, the Administrative Agent, the L/C Issuer and the Swingline Lender may
change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent, the L/C Issuer and the Swingline Lender.  In addition, each Lender agrees
to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

 

(e)                                  Reliance by Administrative Agent, L/C
Issuer and Lenders.  The Administrative Agent, the L/C Issuer and the Lenders
shall be entitled to rely and act upon any notices (including telephonic Loan
Notices and Swingline Loan Notices) purportedly given by or on behalf of any
Credit Party even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Credit Parties shall
indemnify the Administrative Agent, the L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of a Credit Party.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 


11.2                           SET-OFF.


 

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of any Credit
Party against any and all of the obligations of such Credit Party now or
hereafter existing under this Credit Agreement or any other Credit Document to
such Lender or the L/C Issuer, irrespective of whether or not such Lender or the
L/C Issuer shall have made any demand under this Credit Agreement or any other
Credit Document and although such obligations such Credit Party may be
contingent or unmatured or are owed to a branch or office of such Lender or the
L/C Issuer different from the branch or office holding such deposit or obligated
on such indebtedness.  The rights of each Lender, the L/C Issuer and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, the L/C Issuer or
their respective Affiliates may have.  Each Lender and the

 

 

80

--------------------------------------------------------------------------------


 

L/C Issuer agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.

 


11.3                           SUCCESSORS AND ASSIGNS.


 

                                               
(a)                                  Successors and Assigns Generally.  The
provisions of this Credit Agreement and the other Credit Documents shall be
binding upon and inure to the benefit of the parties hereto and thereto and
their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder or thereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void).  Nothing in this Credit Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Credit Agreement.

 

                                               
(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Credit Agreement and the other Credit Documents
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in
Swingline Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

 

                                               
(i)                                     Minimum Amounts.

 

                                                                                               
(A)                              in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the related Loans at
the time owing to it or in the case of an assignment to a Lender, an Affiliate
of a Lender or an Approved Fund, no minimum amount need be assigned; and

 

                                                                                               
(B)                                in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender, subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single assignee (or to an assignee and members
of its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met.

 

                                               
(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s Loans and Commitments, and rights and obligations with
respect thereto, assigned, except that this clause (ii) shall not (A) apply to
the

 

 

81

--------------------------------------------------------------------------------


 

Swingline Lender’s rights and obligations in respect of Swingline Loans or
(B) prohibit any Lender from assigning all or a portion of its rights and
obligations in respect of its Revolving Commitment (and the related Revolving
Loans thereunder);

 

                                               
(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

                                                (A)                             
the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

 

                                               
(B)                                the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments to a Person that is not a Lender, an Affiliate of a Lender or an
Approved Fund; and

 

                                               
(C)                                the consent of the L/C Issuer (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Letters of Credit (whether or not then outstanding); and

 

                                               
(D)                               the consent of the Swingline Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of Revolving Loans and Revolving Commitments.

 

                                               
(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.  The assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire.

 

                                               
(v)                                 No Assignment to Borrower.  No such
assignment shall be made to the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.

 

                                               
(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Credit Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Credit Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 3.1, 3.4, 3.5 and 11.5 with
respect to facts and circumstances occurring prior to the effective date of such
assignment).  Upon request, the Borrower (at its expense) shall execute and
deliver a Revolving Note to the assignee Lender.  Any assignment or transfer by
a Lender of rights or obligations under this Credit Agreement that does not
comply with this subsection shall be treated for purposes of this Credit
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance

 

 

82

--------------------------------------------------------------------------------


 

with subsection (d) of this Section.

 

                                               
(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower, shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Credit Agreement, notwithstanding notice to
the contrary.  The Register shall be available for inspection by the Borrower
and any Lender at any reasonable time and from time to time upon reasonable
prior notice.

 

                                               
(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Credit
Agreement (including all or a portion of its Commitment and/or the Loans
(including such Lender’s participations in L/C Obligations and/or Swingline
Loans) owing to it); provided that (i) such Lender’s obligations under this
Credit Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the other Lenders and the L/C
Issuer shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Credit Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Credit Agreement and to approve any amendment, modification or waiver of any
provision of this Credit Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in clauses
(i) through (vii) of Section 11.6(a) that affects such Participant.  Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.1, 3.4 and 3.5 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section.  To the extent permitted by Law, each
Participant also shall be entitled to the benefits of Section 11.2 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender.

 

                                               
(e)                                  Limitation on Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 3.1 or 3.4 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.1 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 3.1(e) as though
it were a Lender.

 

                                               
(f)                                    Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Credit Agreement (including under its Revolving Note, if any) to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(g)                                 Resignation as L/C Issuer or Swingline
Lender after Assignment.  Notwithstanding anything to the contrary contained
herein, if at any time Bank of America assigns all of its Revolving Commitment
and Revolving Loans pursuant to subsection (b) above, Bank of America may,
(i) upon

 

 

83

--------------------------------------------------------------------------------


 

thirty days’ notice to the Borrower and the Lenders, resign as L/C Issuer and/or
(ii) upon thirty days’ notice to the Borrower, resign as Swingline Lender.  In
the event of any such resignation as L/C Issuer or Swingline Lender, the
Borrower shall be entitled to appoint from among the Lenders a successor L/C
Issuer or Swingline Lender hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Bank of
America as L/C Issuer or Swingline Lender, as the case may be.  If Bank of
America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.3(c)).  If Bank of America resigns as Swingline
Lender, it shall retain all the rights of the Swingline Lender provided for
hereunder with respect to Swingline Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swingline
Loans pursuant to Section 2.4(c).  Upon the appointment of a successor L/C
Issuer and/or Swingline Lender, (1) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swingline Lender, as the case may be, and (2) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

 


11.4                           NO WAIVER; CUMULATIVE REMEDIES; ENFORCEMENT.


 

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder 
or under any other Credit Document preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege.  The
rights, remedies, powers and privileges herein provided, and provided under each
other Credit Document are cumulative and not exclusive of any rights, remedies,
powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.2 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Credit Documents, (b) the
L/C Issuer or the Swingline Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swingline Lender,
as the case may be) hereunder and under the other Credit Documents, (c) any
Lender from exercising setoff rights in accordance with Section 11.2 (subject to
the terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Credit Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Credit Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 9.2 and (ii) in addition to the matters
set forth in clauses (b), (c) and (d) of the preceding proviso and subject to
Section 2.13, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

 

 

84

--------------------------------------------------------------------------------


 


11.5                           EXPENSES; INDEMNITY; AND DAMAGE WAIVER.


 

(a)                                  Costs and Expenses.

 

(i)                                     The Credit Parties shall pay (A) all
reasonable out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Credit Agreement and the other Credit
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated) and (B) all reasonable out-of-pocket expenses incurred by the
L/C Issuer in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder.

 

(ii)                                  The Credit Parties shall pay all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), and shall pay all fees and
time charges for attorneys who may be employees of the Administrative Agent, any
Lender or the L/C Issuer, in connection with the enforcement or protection of
its rights (A) in connection with this Credit Agreement and the other Credit
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit; provided that the
Credit Parties shall not be required to reimburse the fees, charges and
disbursements of counsel to any Lender (other than the Administrative Agent)
under this clause (ii) unless in the written opinion of counsel to such Lender,
(x) the representation of such Lender by counsel to the Administrative Agent
would be inappropriate due to the existence of an actual conflict between the
Administrative Agent and such Lender, in which case the Credit Parties shall be
required to reimburse the fees, charges and disbursements of one counsel to all
of the Lenders and (y) the representation by one counsel to the Administrative
Agent and one counsel to all the Lenders would be inappropriate due to the
existence of an actual conflict between such Lender and another Lender, in which
case the Credit Parties shall be required to reimburse the fees, charges and
disbursements of one counsel to such Lender.

 

(b)                                 Indemnification by the Credit Parties.  The
Credit Parties shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and the L/C Issuer, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Credit
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Credit Agreement, any other Credit Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Credit Agreement and the other Credit Documents
(including in respect of any matters addressed in Section 3.1), (ii) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by the L/C Issuer to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of

 

 

85

--------------------------------------------------------------------------------


 

Hazardous Materials on or from any property owned or operated by a Credit Party
or any of its Subsidiaries, or any Environmental Liability related in any way to
a Credit Party or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Credit Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Credit Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Credit Document,
if the Borrower or such Credit Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Credit Parties for any reason fail to indefeasibly pay any amount
required under subsection (a) or (b) of this Section to be paid by them to the
Administrative Agent (or any sub-agent thereof), the L/C Issuer or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the L/C Issuer or such Related
Party, as the case may be, such Lender’s Revolving Commitment Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or the L/C Issuer in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) or L/C Issuer in connection with such capacity.  The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

 

(d)                                 Waiver of Consequential Damages, Etc.

 

(i)                                     To the fullest extent permitted by
applicable Law, no Credit Party shall assert, and each Credit Party hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Credit Agreement, any other Credit Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof.  No Indemnitee shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Credit Agreement or the other
Credit Documents or the transactions contemplated hereby or thereby other than
for direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(ii)                                  To the fullest extent permitted by
applicable Law, neither the Administrative Agent nor any Lender shall assert,
and the Administrative Agent and each Lender hereby waives, any claim against
any Credit Party, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Credit Agreement,
any other Credit Document or any agreement or instrument contemplated hereby,
the transactions contemplated hereby or thereby, any Loan or Letter of Credit or
the use of the proceeds thereof.  No Credit Party  shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Credit Party
through telecommunications,

 

 

86

--------------------------------------------------------------------------------


 

electronic or other information transmission systems in connection with this
Credit Agreement or the other Credit Documents or the transactions contemplated
hereby or thereby other than for direct or actual damages resulting from the
gross negligence or willful misconduct of such Indemnitee as determined by a
final and nonappealable judgment of a court of competent jurisdiction.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.

 

(f)                                    Survival.  The agreements in this
Section shall survive the resignation of the Administrative Agent, the L/C
Issuer and the Swingline Lender, the replacement of any Lender, the termination
of the Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 


11.6                           AMENDMENTS, ETC.


 

No amendment or waiver of any provision of this Credit Agreement or any other
Credit Document, and no consent to any departure by any Credit Party therefrom,
shall be effective unless in writing signed by the Required Lenders and the
applicable Credit Party, and acknowledged by the Administrative Agent, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, further, that

 

(a)                                  no such amendment, waiver or consent shall:

 

(i)                                     extend or increase the Commitment of a
Lender (or reinstate any Commitment terminated pursuant to Section 9.2) without
the written consent of such Lender whose Commitment is being extended or
increased (it being understood and agreed that a waiver of any condition
precedent set forth in Section 5.2 or of any Default or Event of Default is not
considered an extension or increase in Commitments of any Lender);

 

(ii)                                  postpone any date fixed by this Credit
Agreement or any other Credit Document for any payment (excluding mandatory
prepayments) of principal, interest, fees or other amounts due to the Lenders
(or any of them) hereunder or under any other Credit Document without the
written consent of each Lender entitled to receive such payment or whose
Commitments are to be reduced;

 

(iii)                               reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(i) of the final proviso to this Section 11.6) any fees or other amounts payable
hereunder or under any other Credit Document without the written consent of each
Lender entitled to receive such amount; provided, however, that only the consent
of the Required Lenders shall be necessary to (A) amend the definition of
“Default Rate” or waive any obligation of the Borrower to pay interest or Letter
of Credit Fees at the Default Rate or (B) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;

 

(iv)                              change Section 2.13 or Section 9.3 in a manner
that would alter the pro rata sharing of payments required thereby without the
written consent of each Lender directly affected thereby;

 

 

87

--------------------------------------------------------------------------------


 

(v)                                 change any provision of this
Section 11.6(a) or the definition of “Required Lenders” without the written
consent of each Lender directly affected thereby;

 

(vi)                              release all or substantially all of the
Collateral without the written consent of each Lender whose Obligations are
secured by such Collateral;

 

(vii)                           release the Borrower without the consent of each
Lender, or, except in connection with a transaction permitted under Section 8.3,
all or substantially all of the value of the Guaranty without the written
consent of each Lender whose Obligations are guarantied thereby, except to the
extent such release is permitted pursuant to Section 10.10 (in which case such
release may be made by the Administrative Agent acting alone); or

 

(b)                                 unless also signed by the L/C Issuer, no
amendment, waiver or consent shall affect the rights or duties of the L/C Issuer
under this Credit Agreement or any L/C Document relating to any Letter of Credit
issued or to be issued by it;

 

(c)                                  unless also signed by the Swingline Lender,
no amendment, waiver or consent shall affect the rights or duties of the
Swingline Lender under this Credit Agreement; and

 

(d)                                 unless also signed by the Administrative
Agent, no amendment, waiver or consent shall affect the rights or duties of the
Administrative Agent under this Credit Agreement or any other Credit Document;

 

provided, however, that notwithstanding anything to the contrary herein, (i) the
Administrative Agent’s Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto, (ii) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender, (iii) each Lender
is entitled to vote as such Lender sees fit on any bankruptcy reorganization
plan that affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code of the United States supersedes the
unanimous consent provisions set forth herein and (iv) the Required Lenders
shall determine whether or not to allow a Credit Party to use cash collateral in
the context of a bankruptcy or insolvency proceeding and such determination
shall be binding on all of the Lenders.

 


11.7                           COUNTERPARTS; INTEGRATION; EFFECTIVENESS.


 

This Credit Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Credit Agreement and the other Credit Documents constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  Except as provided in Section 5.1, this Credit Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this Credit
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Credit Agreement.

 


11.8                           SURVIVAL OF REPRESENTATIONS AND WARRANTIES.


 

All representations and warranties made hereunder and in any other Credit
Document or other

 

 

88

--------------------------------------------------------------------------------


 

document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Extension of Credit, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

 


11.9                           GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE;
ETC.


 

(a)                                  GOVERNING LAW.  THIS CREDIT AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH
CAROLINA.

 

(b)                                 SUBMISSION TO JURISDICTION.  THE BORROWER
AND EACH OTHER CREDIT PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NORTH CAROLINA SITTING IN MECKLENBURG COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE WESTERN DISTRICT OF THE STATE OF NORTH CAROLINA, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NORTH CAROLINA STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS CREDIT
AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER CREDIT
DOCUMENT AGAINST THE BORROWER OR ANY OTHER CREDIT PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  THE BORROWER AND EACH
OTHER CREDIT PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.1.  NOTHING IN THIS CREDIT AGREEMENT WILL AFFECT THE RIGHT OF ANY
PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

 

89

--------------------------------------------------------------------------------

 


 


11.10                     WAIVER OF RIGHT TO TRIAL BY JURY.


 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR
ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (ii) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS CREDIT
AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 


11.11                     SEVERABILITY.


 

If any provision of this Credit Agreement or the other Credit Documents is held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Credit Agreement and the
other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 


11.12                     TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY.


 

Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Credit Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Credit Agreement or
any Eligible Assignee invited to become a Lender pursuant to Section 2.1(c) or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to a Credit Party and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of

 

 

90

--------------------------------------------------------------------------------


 

information received from the Borrower or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential. 
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States federal and state securities Laws.

 


11.13                     USA PATRIOT ACT.


 

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.  The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

 


11.14                     NOTICE BY BORROWER REGARDING NONPUBLIC INFORMATION.


 

The Borrower hereby notifies each Lender that the trading of the Capital Stock
of the Borrower based on non-public information, including non-public
information furnished by the Borrower pursuant to Sections 7.1 and 7.2, is a
violation of securities laws.

 


11.15                     CONSENT TO SECURITY INTEREST IN DEPOSIT ACCOUNTS.


 

Each Lender agrees that with respect to each deposit account now or hereafter
maintained by a Credit Party with such Lender, (i) prior to receipt by such
Lender of a Control Notice (as defined in clause (ii) below), such Credit Party
shall be permitted full access to such depository accounts and all amounts held
in such depository accounts and (ii) during the existence of an Event of
Default, (A) the Administrative Agent may, immediately and without prior notice
to such Credit Party, provide written notice to such Lender (each a “Control
Notice”) directing such Lender to pay over to the Administrative Agent all
amounts in such depository accounts and (B) after receipt of a Control Notice,
such Lender shall comply with instructions originated by the Administrative
Agent without further consent by such Credit Party.  The agreements of each
Lender in this Section shall survive the assignment by such Lender of all or any
portion of its rights and obligations under this Credit Agreement.

 


11.16                     INTEREST RATE LIMITATION.


 

Notwithstanding anything to the contrary contained in any Credit Document, the
interest paid or agreed to be paid under the Credit Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable Law (the
“Maximum Rate”).  If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower.  In determining

 

 

91

--------------------------------------------------------------------------------


 

whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

 


11.17                     PAYMENTS SET ASIDE.


 

To the extent that any payment by or on behalf of any Credit Party is made to
the Administrative Agent, the L/C Issuer or any Lender, or the Administrative
Agent, the L/C Issuer or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
the L/C Issuer or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and the L/C Issuer severally agrees
to pay to the Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect.  The obligations of the Lenders and the L/C Issuer under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Credit Agreement.

 


11.18                     REPLACEMENT OF LENDERS.


 

If (i) any Lender requests compensation under Section 3.4, (ii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.1, (iii) a Lender
(a “Non-Consenting Lender”) does not consent to a proposed change, waiver,
discharge or termination with respect to any Credit Document that has been
approved by the Required Lenders as provided in Section 11.6 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable) and, or (iv) any Lender is a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.3), all of its interests, rights and
obligations under this Credit Agreement and the related Credit Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

 

(a)                                  the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 11.3(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Credit Documents (including any amounts under
Section 3.5) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.4 or payments required
to be made pursuant to Section 3.1, such assignment will result in a reduction
in such compensation or payments thereafter;

 

(d)                                 such assignment does not conflict with
applicable Laws; and

 

 

92

--------------------------------------------------------------------------------


 

(e)                                  in the case of any such assignment
resulting from a Non-Consenting Lender’s failure to consent to a proposed
change, waiver, discharge or termination with respect to any Credit Document,
the applicable replacement bank, financial institution or Fund consents to the
proposed change, waiver, discharge or termination; provided that the failure by
such Non-Consenting Lender to execute and deliver an Assignment and Assumption
shall not impair the validity of the removal of such Non-Consenting Lender and
the mandatory assignment of such Non-Consenting Lender’s Commitments and
outstanding Loans and participations in L/C Obligations and Swingline Loans
pursuant to this Section 11.18 shall nevertheless be effective without the
execution by such Non-Consenting Lender of an Assignment and Assumption.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 


11.19                     NO ADVISORY OR FIDUCIARY RESPONSIBILITY.


 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document), each of the Credit Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Credit Agreement provided by the
Administrative Agent and the Arranger, are arm’s-length commercial transactions
between the Credit Parties and their respective Affiliates, on the one hand, and
the Administrative Agent and the Arranger, on the other hand, (B) each of the
Credit Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) each of the Credit
Parties is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Credit
Documents; (ii) (A) the Administrative Agent and the Arranger each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Credit Parties or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent nor the
Arranger has any obligation to the Credit Parties or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Credit Documents; and
(iii) the Administrative Agent and the Arranger and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Credit Parties and their respective Affiliates, and
neither the Administrative Agent nor  the Arranger has any obligation to
disclose any of such interests to the Credit Parties and their respective
Affiliates.  To the fullest extent permitted by Law, each of the Credit Parties
hereby waives and releases any claims that it may have against the
Administrative Agent and the Arranger with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 


11.20                     ELECTRONIC EXECUTION OF ASSIGNMENTS AND CERTAIN OTHER
DOCUMENTS.


 

                                                The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption or in any
amendment or other modification hereof (including waivers and consents) shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

 

93

--------------------------------------------------------------------------------


 


11.21                     AMENDMENT AND RESTATEMENT.


 

                                                This Credit Agreement amends and
restates the Amended and Restated Credit Agreement dated as of July 16, 2004 is
by and among the Borrower, the Guarantors, the lenders identified therein and
Bank of America, as Administrative Agent.

 

[SIGNATURE PAGES FOLLOW]

 

 

94

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Credit Agreement
to be duly executed as of the date first above written.

 

BORROWER:

 

ADVANCE AMERICA, CASH ADVANCE CENTERS, INC., a Delaware corporation

 

By:

/s/ Kenneth E. Compton

 

Name:

Kenneth E. Compton

 

Title:

Chief Executive Officer and President

 

 

GUARANTORS:

 

AARC, INC., a Delaware corporation

 

By:

/s/ W. Thomas Newell

 

Name:

W. Thomas Newell

 

Title:

President

 

 

ADVANCE AMERICA SERVICING OF ARKANSAS, INC., a Delaware corporation

ADVANCE AMERICA SERVICING OF INDIANA, INC., a Delaware corporation

ADVANCE AMERICA LEASING SERVICES, INC., a Delaware corporation

AAIC, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF ALABAMA, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF ALASKA, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF ARIZONA, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF ARKANSAS, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF CALIFORNIA, LLC,

a Delaware limited liability company

ADVANCE AMERICA, CASH ADVANCE CENTERS OF COLORADO, LLC,

a Delaware limited liability company

ADVANCE AMERICA, CASH ADVANCE CENTERS OF CONNECTICUT, INC., a Delaware

corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF DELAWARE, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF DISTRICT OF COLUMBIA, INC.,

a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF FLORIDA, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF GEORGIA, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF HAWAII, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF IDAHO, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF ILLINOIS, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF INDIANA, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF IOWA, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF KANSAS, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF KENTUCKY, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF LOUISIANA, LLC, a Delaware limited

liability company

ADVANCE AMERICA, CASH ADVANCE CENTERS OF MAINE, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF MARYLAND, INC., a Delaware

corporation

 

 

95

--------------------------------------------------------------------------------


 

By:

/s/ Kenneth E. Compton

 

Name:

Kenneth E. Compton

 

Title:

Chief Executive Officer and President

 

 

[Signature Pages Continue]

 

 

96

--------------------------------------------------------------------------------

 

 

ADVANCE AMERICA, CASH ADVANCE CENTERS OF MASSACHUSETTS, INC., a Delaware

corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF MICHIGAN, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF MINNESOTA, INC., a Delaware

corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF MISSISSIPPI, LLC,

a Delaware limited liability company

ADVANCE AMERICA, CASH ADVANCE CENTERS OF MISSOURI, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF MONTANA, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF NEBRASKA, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF NEVADA, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF NEW HAMPSHIRE, INC., a Delaware

corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF NEW JERSEY, INC., a Delaware

corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF NEW MEXICO, INC., a Delaware

corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF NEW YORK, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF NORTH CAROLINA, INC., a Delaware

corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF NORTH DAKOTA, INC., a Delaware

corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF OHIO, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF OKLAHOMA, INC., a Delaware

corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF OREGON, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF PENNSYLVANIA, LLC, a Delaware

corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF RHODE ISLAND, INC., a Delaware

corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF SOUTH CAROLINA, INC., a Delaware

corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF SOUTH DAKOTA, INC., a Delaware

corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF TENNESSEE, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF TEXAS, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF UTAH, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF VERMONT, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF VIRGINIA, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF WASHINGTON, LLC,

a Delaware limited liability company

ADVANCE AMERICA, CASH ADVANCE CENTERS OF WEST VIRGINIA, INC., a Delaware

corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF WISCONSIN, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF WYOMING, INC., a Delaware corporation

ADVANCE AMERICA SERVICING OF GEORGIA, INC., a Delaware corporation

MCKENZIE CHECK ADVANCE OF ALABAMA, L.L.C., a Tennessee limited liability company

MCKENZIE CHECK ADVANCE OF ARKANSAS, LLC, a Tennessee limited liability company

MCKENZIE CHECK ADVANCE OF COLORADO, LLC, a Tennessee limited liability company

MCKENZIE CHECK ADVANCE OF INDIANA, LLC, a Tennessee limited liability company

MCKENZIE CHECK ADVANCE OF IOWA, L.L.C., a Tennessee limited liability company

 

 

97

--------------------------------------------------------------------------------


 

MCKENZIE CHECK ADVANCE OF KANSAS, LLC, a Tennessee limited liability company

MCKENZIE CHECK ADVANCE OF MISSISSIPPI, LLC, a Tennessee limited liability
company

MCKENZIE CHECK ADVANCE OF NEBRASKA, LLC, a Tennessee limited liability company

MCKENZIE CHECK ADVANCE OF NEW JERSEY, L.L.C., a Tennessee limited liability
company

MCKENZIE CHECK ADVANCE OF OHIO, LLC, a Tennessee limited liability company

MCKENZIE CHECK ADVANCE OF OREGON, LLC, a Tennessee limited liability company

MCKENZIE CHECK ADVANCE OF WASHINGTON, L.L.C., a Tennessee limited liability
company

MCKENZIE CHECK ADVANCE OF WISCONSIN, LLC, a Tennessee limited liability company

NCA OF MISSOURI, INC., a Delaware corporation

NCAS OF DELAWARE, LLC, a Delaware limited liability company

NCAS OF NEW JERSEY, LLC, a Delaware limited liability company

 

By:

/s/ Kenneth E. Compton

 

Name:

Kenneth E. Compton

 

Title:

Chief Executive Officer and President

 

 

[Signature Pages Continue]

 

 

98

--------------------------------------------------------------------------------


 

AA CHALLENGER, LLC, a Delaware limited liability company

AA AIR, LLC, a Delaware limited liability company

ADVANCE AMERICA MONEY.COM, INC., a Delaware corporation

ACSO OF MICHIGAN, INC., a Delaware corporation

NCA OF LOUISIANA, LLC, a Delaware limited liability company

AA CANADA HOLDINGS, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF PUERTO RICO, INC., a Delaware

corporation

ADVANCE AMERICA INDUSTRIAL LOAN SERVICES OF GEORGIA, INC., a Delaware

corporation

 

By:

/s/ Kenneth E. Compton

 

Name:

Kenneth E. Compton

 

Title:

Chief Executive Officer and President

 

 

ACSO OF TEXAS, L.P., a Texas limited partnership

ADVANCE AMERICA SERVICING OF TEXAS, L.P., a Texas limited partnership

 

By:

ADVANCE AMERICA, CASH ADVANCE CENTERS OF TEXAS, INC.,

 

a Delaware corporation and its general partner

 

 

 

By:

/s/ Kenneth E. Compton

 

 

Name:

Kenneth E. Compton

 

 

Title:

Chief Executive Officer and President

 

 

W.P.S. SYSTEMS, LTD. OF NEW ENGLAND, a Rhode Island corporation

 

By:

ADVANCE AMERICA, CASH ADVANCE CENTERS OF RHODE ISLAND, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Kenneth E. Compton

 

 

Name:

Kenneth E. Compton

 

 

Title:

Chief Executive Officer and President

 

 

[Signature Pages Continue]

 

 

99

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

By:

/s/ Anne Zeschke

 

 

Name:

Anne Zeschke

 

 

Title:

Assistant Vice President

 

 

 

 

LENDERS:

BANK OF AMERICA, N.A.,

 

 

as a Lender, L/C Issuer and Swingline Lender

 

 

 

 

 

By:

/s/ Scott K. Mitchell

 

 

Name:

Scott K. Mitchell

 

 

Title:

Senior Vice President

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ David S. Sampson

 

 

Name:

David S. Sampson

 

 

Title:

Senior Vice President

 

 

 

 

 

US BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Juli K. Van Hook

 

 

Name:

Juli K. Van Hook

 

 

Title:

Senior Vice President

 

 

 

 

 

WELLS FARGO BANK, N.A.

 

 

 

 

 

By:

/s/ Kevin Dowdle

 

 

Name:

Kevin Dowdle

 

 

Title:

Vice President

 

 

 

 

 

NATIONAL CITY BANK

 

 

 

 

 

By:

/s/ Michael Durbin

 

 

Name:

Michael Durbin

 

 

Title:

Senior Vice President

 

 

 

 

 

UNION BANK OF CALIFORNIA, N.A.

 

 

 

 

 

By:

/s/ Sarah Daniel

 

 

Name:

Sarah Daniel

 

 

Title:

Vice President

 

 

 

 

 

NATIONAL BANK OF SOUTH CAROLINA

 

 

 

 

 

By:

/s/ Lam B. Britton

 

 

Name:

Lam B. Britton

 

 

Title:

Senior Vice President

 

 

[Signature Pages Continue]

 

 

100

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

By:

/s/ Stan W. Parker

 

 

Name:

Stan W. Parker

 

 

Title:

Senior Vice President

 

 

 

 

 

CAROLINA FIRST BANK

 

 

 

 

 

By:

/s/ Kevin M. Short

 

 

Name:

Kevin M. Short

 

 

Title:

Executive Vice President

 

 

 

 

 

BANK OF OKLAHOMA, N.A.

 

 

 

 

 

By:

/s/ Vaughn Graham Jr.

 

 

Name:

Vaughn Graham Jr.

 

 

Title:

Assistant Vice President

 

 

 

101

--------------------------------------------------------------------------------

 
